Exhibit 10.1

Dealer Manager Agreement

March 8, 2011

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Penn Virginia Corporation, a Virginia corporation (the “Company”), proposes to
make a tender offer (together with any amendments, supplements or extensions
thereof, the “Offer”) to purchase any and all of the Company’s 4.50% Convertible
Senior Subordinated Notes due 2012 (the “Notes”) on the terms and subject to the
conditions set forth in the Offer to Purchase dated March 8, 2011 (the “Offer to
Purchase”), the related Letter of Transmittal (the “Letter of Transmittal”),
copies of which are attached hereto as Exhibits A and B, respectively, and the
Schedule TO (as defined herein).

The Offer to Purchase, the Letter of Transmittal, the Schedule TO and all
exhibits thereto and any documents incorporated by reference therein, and all
other documents, if any, filed or to be filed by the Company with the Securities
and Exchange Commission (the “Commission”) or any other federal, state or local
governmental or regulatory agency or authority relating to the Offer or sent to
holders of the Notes and such other documents (including, without limitation,
any advertisements, press releases or summaries relating to the Offer and any
forms of letters to brokers, dealers, banks, trust companies and other nominees
relating to the Offer) as the Company may authorize for use in connection with
the Offer, as amended or supplemented from time to time, are collectively
referred to as the “Offer Materials.” Except as may otherwise be provided
herein, capitalized terms used herein without definition have the meanings
ascribed thereto in the Offer Materials.

The date on which the Offer Materials are first mailed or otherwise distributed
to holders of the Notes is hereinafter referred to as the “Commencement Date.”

1. Engagement.

(a) The Company hereby engages you to act as its exclusive dealer manager (the
“Dealer Manager”) in connection with the Offer, and, on the basis of the
representations, warranties and agreements contained herein, you hereby accept
such engagement upon the terms and subject to the conditions set forth in this
Agreement.

(b) As Dealer Manager, you agree, in accordance with your firm’s customary
practice, to perform those services in connection with the Offer as are
customarily performed by investment banks in connection with tender offers of
like nature, including, without limitation, using reasonable best efforts to
solicit tenders of Notes in the United States pursuant to the Offer and
communicating generally in the United States regarding the Offer with brokers,



--------------------------------------------------------------------------------

dealers, commercial banks and trust companies and other holders of the Notes.
The parties acknowledge and agree that the Dealer Manager may perform certain of
its services contemplated hereby through its affiliates and any of its
affiliates performing services hereunder shall be entitled to the benefits and
be subject to the terms and conditions of this Agreement.

(c) The Company authorizes you to communicate with Global Bondholder Services
Corporation, who has been engaged to serve as the depositary (in such capacity
herein referred to as the “Depositary”) and as the information agent (in such
capacity herein referred to as the “Information Agent”), with respect to matters
relating to the Offer. The Company has instructed or will instruct the
Depositary to advise you at least daily as to the principal amount of Notes that
have been tendered pursuant to the Offer and such other matters in connection
with the Offer as you may reasonably request.

(d) The Company will use its reasonable best efforts to cause you to be provided
with lists or other records in such form as you may reasonably request showing
the names and addresses of, and the principal amount of Notes held by, the
holders of the Notes as of a recent date and will use its reasonable best
efforts to cause you to be advised from day to day during the period of the
Offer as to any transfers of Notes.

(e) The Offer Materials have been or will be prepared and approved by, and are
the sole responsibility of, the Company. The Company will furnish you, at its
expense, with as many copies as you may reasonably request of the Offer
Materials and you are authorized to use copies of the Offer Materials in
connection with the performance of your duties hereunder. The Company agrees
that, a reasonable time prior to using or filing with the Commission or with any
other federal, state or local governmental or regulatory agency, authority or
instrumentality or court or arbitrator (“Other Agency”), or sending to any
holder of the Notes, any Offer Materials, it will submit copies of such
materials to you and will give reasonable consideration to your and your
counsel’s comments, if any, thereon. In the event that the Company uses or
permits the use of, or files with the Commission or any Other Agency, any Offer
Materials (i) which have not been submitted to you for your comments, or
(ii) which have been so submitted and with respect to which you have made
comments, but which comments have not resulted in a response reasonably
satisfactory to you and your counsel to reflect your comments, then you shall be
entitled to withdraw as dealer manager in connection with the Offer without any
liability or penalty to you or any other Indemnified Person (as defined in Annex
A hereof) and without loss of any right to the payment of all expenses payable
hereunder which have accrued or been incurred to the date of such withdrawal.

(f) You hereby agree that you will not publicly disseminate any written material
for or in connection with the solicitation of tenders of Notes pursuant to the
Offer other than the Offer Materials, and you agree that you will not publicly
make any written statements in connection with such solicitation, other than the
statements that are set forth in the Offer Materials, consistent with statements
that are set forth in the Offer Materials or as otherwise authorized by the
Company.

(g) The Company will cause copies of the Offer Materials to be mailed or
otherwise delivered or made available to each holder of Notes as soon as
practicable after the

 

-2-



--------------------------------------------------------------------------------

preparation thereof, and thereafter, to the extent practicable and until the
expiration of the Offer, to each person who becomes a holder of Notes.

(h) The Company will advise you promptly, after it receives notice, or otherwise
becomes aware, of (i) the occurrence of any event that could reasonably be
expected to cause the Company to withdraw, rescind or terminate the Offer or
would permit the Company to exercise any right not to purchase Notes tendered
pursuant to the Offer, (ii) the occurrence of any event, or the discovery of any
fact, the occurrence or existence of which would require the making of any
change in any of the Offer Materials then being used or would cause any
representation or warranty contained in this Agreement to be untrue or
inaccurate in any material respect, (iii) any proposal by the Company or
requirement to make, amend or supplement any Offer Materials or any filing in
connection with the Offer pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or the rules and regulations promulgated by the
Commission thereunder (the “Regulations”) or any other applicable law, rule or
regulation, (iv) the issuance by the Commission or any Other Agency of any
comment or order or the taking of any other action concerning the Offer (and, if
in writing, the Company will furnish you with a copy thereof), (v) any material
developments in connection with the Offer, including, without limitation, the
commencement of any lawsuit concerning the Offer and (vi) any other information
relating to the Offer, the Offer Materials or this Agreement that you may from
time to time reasonably request. The Company will cause all amendments and
supplements of the Offer Materials filed with the Commission to be distributed
to holders of the Notes as may be required under the Exchange Act or by the
Commission.

(i) The Company acknowledges and agrees that you shall have no liability (in
tort, contract or otherwise) to the Company, its affiliates or any other person
for any losses, claims, damages, liabilities and expenses (each a “Loss” and,
collectively, the “Losses”) arising from any act or omission on the part of any
broker or dealer in securities (a “Dealer”), bank or trust company, or any other
person in connection with the Offer, and neither the Dealer Manager nor any of
its affiliates shall be liable for any Losses arising from its own acts or
omissions in performing its obligations as Dealer Manager or as a Dealer in
connection with the Offer, except for any such Losses that are finally
judicially determined to have resulted from its bad faith, gross negligence or
willful misconduct. In soliciting or obtaining tenders of Notes, no Dealer, bank
or trust company is to be deemed to be acting as your agent or the agent of the
Company or any of its affiliates, and you shall not be deemed the agent of any
Dealer, bank or trust company or a fiduciary of the Company or an agent or
fiduciary of any of its affiliates, equity holders, creditors or of any other
person. In soliciting or obtaining tenders of Notes, you shall not be nor shall
you be deemed for any purpose to act as a partner or joint venturer of, or a
member of a syndicate or group with, the Company or any of its affiliates in
connection with the Offer, any purchase of Notes or otherwise, and neither the
Company nor any of its affiliates shall be deemed to act as your agents. The
Company shall have sole authority for the acceptance or rejection of any and all
tenders of Notes.

(j) The Company acknowledges and agrees that (i) you have been retained solely
to provide the services set forth herein, and in rendering such services you
shall act as an independent contractor and any duties arising out of your
engagement hereunder shall be owed solely to the Company; (ii) you are a
securities firm engaged in securities trading and brokerage

 

-3-



--------------------------------------------------------------------------------

activities and providing investment banking and financial advisory services, and
in the ordinary course of business, you and your affiliates may at any time hold
long or short positions, and may trade or otherwise effect transactions, for
your own account or the accounts of customers, in debt or equity securities of
the Company, its affiliates or other entities that may be involved in the
transactions contemplated hereby; and (iii) you are not an advisor as to legal,
tax, accounting or regulatory matters in any jurisdiction, and the Company must
consult with its own advisors concerning such matters and will be responsible
for making its own independent investigation and appraisal of the transactions
contemplated hereby, and you shall have no responsibility or liability to the
Company with respect thereto.

(k) The Company has made, or instructed the Depositary to make, appropriate
arrangements with The Depository Trust Company (“DTC”) to allow for the
book-entry movement of tendered Notes between DTC participants and the
Depositary.

2. Compensation and Expenses.

(a) The Company agrees to pay the Dealer Manager, as compensation for your
services as dealer manager in connection with the Offer, an aggregate fee equal
to $5 per $1,000 principal amount of Notes purchased pursuant to the Offer. The
foregoing fee will be payable on the payment date for Notes purchased in the
Offer or such other date as may be agreed by the Company and you.

(b) The Company further agrees to pay (i) all expenses incurred in relation to
the preparation, printing, filing, mailing or other distribution of all Offer
Materials, (ii) all fees and expenses of the Depositary and the Information
Agent, (iii) all advertising charges in connection with the Offer, including
those of any public relations firm or other person or entity rendering services
in connection therewith, (iv) all fees, if any, payable to Dealers (including
you) and banks and trust companies as reimbursement for their customary mailing
and handling fees and expenses incurred in forwarding the Offer Materials to
their customers and (v) all other expenses incurred by you in connection with
the Offer or otherwise in connection with the performance of your services
hereunder (including all reasonable fees and disbursements of your outside legal
counsel). All payments to be made by the Company pursuant to this Section 2(b)
shall be made reasonably promptly after the earlier of (x) the expiration or
termination of the Offer or (y) your withdrawal as Dealer Manager, against
delivery to the Company of reasonably detailed statements therefor. The Company
shall perform its obligations set forth in this Section 2(b) whether or not the
Offer is commenced or the Company acquires any Notes pursuant to the Offer.

3. Representations, Warranties and Agreements of the Company. The Company
represents, warrants and agrees (i) on and as of the date on which the Offer is
commenced, (ii) on and as of any date on which Offer Materials are distributed
to holders of the Notes, (iii) on the expiration date of the Offer and (iv) on
and as of the payment date or dates for Notes purchased pursuant to the Offer
that:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of its organization and is duly qualified
to do business and

 

-4-



--------------------------------------------------------------------------------

is in good standing in each jurisdiction in which its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
business, properties, financial position, shareholders’ equity, results of
operations or prospects of the Company and its subsidiaries taken as a whole or
on the making and consummation of the Offer and the transactions contemplated
hereby (a “Material Adverse Effect”).

(b) The Company has the corporate power and authority to (i) execute and deliver
this Agreement and to perform its obligations hereunder and (ii) make and
consummate the Offer, in each case, subject to the conditions to the Offer
described in the Offer Materials; and all corporate action required to be taken
for the due and proper authorization, execution and delivery by the Company of
this Agreement and the consummation of the transactions contemplated hereby and
the making and consummation of the Offer has been duly and validly taken or will
have been duly and validly taken prior to the consummation of the Offer; and the
Company has taken or will take all necessary corporate action to authorize any
amendments or supplements to, or modification of, the Offer and the Offer
Materials.

(c) This Agreement has been duly authorized, executed and delivered by the
Company and, assuming that this Agreement has been duly authorized, executed and
delivered by you, constitutes a valid and legally binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
fraudulent transfer or similar laws related to or affecting the enforcement of
creditors’ rights generally or by equitable principles (whether considered in a
proceeding at law or in equity) and an implied covenant of good faith and fair
dealing (collectively, the “Enforceability Exceptions”) and except that rights
to indemnification and contribution thereunder may be limited by federal or
state securities laws or public policy relating thereto.

(d) The Offer Materials comply, and at all times during the period of the Offer
will comply, in all material respects with all applicable requirements of the
U.S. federal securities laws; and the Offer Materials do not, and at all times
during the period of the Offer will not, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
under which they are made, not misleading.

(e) The Offer, the financing for the Offer, the purchase of Notes by the Company
pursuant to the Offer, the execution, delivery and performance by the Company of
this Agreement and the consummation of the transactions contemplated hereby do
not and will not (i) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or by-laws or

 

-5-



--------------------------------------------------------------------------------

similar organizational documents of the Company or any of its subsidiaries or
(iii) result in the violation of any law or statute or any judgment, rule or
regulation of the Commission or any Other Agency having jurisdiction over the
Company or any of its subsidiaries or any of their respective properties or
assets, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation, default, lien, charge or encumbrance that would not
be reasonably expected to have a Material Adverse Effect.

(f) No consent, approval, authorization, order, registration, qualification or
other action of, or filing with or notice to, the Commission or any Other Agency
is required in connection with the execution, delivery and performance by the
Company of this Agreement, the making or consummation of the Offer or the
consummation of the other transactions contemplated by this Agreement or the
Offer Materials, other than the obligation to file the Schedule TO with the
Commission.

(g) The Company hereby agrees that it will pay promptly, in accordance with the
terms and conditions of the Offer and this Agreement, the consideration (and
related costs) for Notes that the Company has offered to pay in connection with
the Offer and to pay the fees and expenses payable hereunder.

(h) No stop order, restraining order or denial of an application for approval
has been issued and no proceedings, litigation or investigation have been
initiated or, to the best of the Company’s knowledge, threatened before the
Commission or any Other Agency with respect to the making or consummation of the
Offer (including the obtaining or use of funds to purchase Notes pursuant to the
Offer) or the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated by this Agreement or the Offer
Materials or with respect to the ownership of Notes by the Company or any of its
subsidiaries or affiliates.

(i) Except as may have been publicly disclosed prior to the date hereof, since
the date of the most recent financial statements of the Company included in the
Company’s most recent Annual Report on Form 10-K, there has not been any
material adverse change, or any development involving a prospective material
adverse change, in the business, properties, management, financial condition or
results of operations of the Company and its subsidiaries taken as a whole.

(j) In connection with the Offer, the Company has complied, and will continue to
comply, in all material respects with the applicable provisions of the Exchange
Act and the Regulations, including, without limitation, Sections 10 and 14 of
the Exchange Act and Rules 10b-5, 13e-4 and 14e-1 thereunder.

(k) (i) On the Commencement Date, the Company will duly file with the Commission
a Schedule TO with respect to the Offer (the “Schedule TO”) pursuant to Rule
13e-4 under the Exchange Act, a copy of which Schedule TO (including the
documents required by Item 12 thereof to be filed as exhibits thereto) has been
or will be furnished to you in the form in which it is to be so filed; (ii) any
amendments to the Schedule TO or the Offer to Purchase and the final form of all
such documents filed with the Commission or published, sent, or given

 

-6-



--------------------------------------------------------------------------------

to holders of the Notes will be furnished to you prior to any such amendment,
filing, publication, or distribution; and (iii) the Schedule TO as so filed and
as amended or supplemented from time to time will comply in all material
respects with the provisions of the Exchange Act and the Regulations.

4. Conditions to Obligations of the Dealer Manager. Your obligation to act as
Dealer Manager hereunder shall at all times be subject to the conditions that
all representations, warranties and other statements of the Company contained
herein are now, and at all times during the period of the Offer (including as of
the payment date for Notes purchased in the Offer) shall be, true and correct,
and the Company at all times shall have performed in all material respects all
of its obligations hereunder. The Company agrees to deliver to you on the
payment date an officer’s certificate signed by the Company’s chief financial
officer reconfirming as of such date the accuracy of the representations and
warranties contained herein and the performance by the Company of, its
obligations hereunder.

5. Opinions of the Company’s Counsel. The Company shall deliver to you opinions
addressed to you of (i) Vinson & Elkins LLP, counsel to the Company, with
respect to the matters set forth in Exhibit C-1 hereto and (ii) Hunton &
Williams LLP, Virginia counsel to the Company, with respect to the matters set
forth in Exhibit C-2 hereto. Such opinions shall be delivered to you on the date
hereof. In the event of an amendment to the Offer (other than an amendment
solely to extend the Expiration Date (as defined in the Offer to Purchase) of
the Offer), the Company will also furnish you, from time to time, up to the
completion of the Offer, any further opinions of counsel, satisfactory to your
counsel, as you may reasonably request.

6. Indemnification and Contribution. In consideration of the engagement
hereunder, the Company and the Dealer Manager agree to the indemnification and
contribution provisions set forth in Annex A hereto, which provisions are
incorporated by reference herein and constitute a part hereof.

7. Termination. This Agreement shall terminate upon the earlier to occur of
(i) the consummation, expiration, termination or withdrawal of the Offer and
(ii) the date one year from the date hereof, and may be terminated by either the
Company or you at any time, with or without cause, effective upon receipt by the
other party of written notice to that effect.

8. Survival. The provisions of Sections 1(i), 2, 3, 6 (including Annex A
hereto), 9, 10, 11 and 12 hereof shall remain operative and in full force and
effect regardless of (i) any failure by the Company to commence, or the
withdrawal, termination or consummation of, the Offer, (ii) any investigation
made by or on behalf of any party hereto, (iii) any withdrawal by you as a
Dealer Manager and (iv) any termination of this Agreement.

9. Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be given (and shall be
deemed to have been given upon receipt) by delivery in person, by telecopy or by
registered or certified mail (postage prepaid, return receipt requested) to the
applicable party at the addresses indicated below:

 

-7-



--------------------------------------------------------------------------------

  (a) if to J.P. Morgan Securities LLC:

 

    J.P. Morgan Securities LLC

    383 Madison Avenue

    New York, New York 10179

    Telecopy No.: (212) 270-1063

    Confirmation No.: (212) 270-3994

    Attention: Bob Mertensotto

with a copy to:

 

    Cahill Gordon & Reindel LLP

    80 Pine Street

    New York, New York 10005

    Telecopy No.: (212) 269-5420

    Confirmation No.: (212) 701-3000

    Attention: Douglas S. Horowitz, Esq.

 

  (b) if to Company:

 

    Penn Virginia Corporation

    Four Radnor Corporate Center, Suite 200

    100 Matsonford Road

    Radnor, PA 19087

    Telecopy No.: 610-687-3688

    Confirmation No.: 610-687-8900

    Attention: Nancy M. Snyder

with a copy to:

 

    Vinson & Elkins LLP

    666 Fifth Avenue, 26th Floor

    New York, New York 10103

    Telecopy No.: (917) 849-5363

    Confirmation No.: (212) 237-0018

    Attention: Allan D. Reiss, Esq.

10. Governing Law; Waiver of Jury Trial; Submission to Jurisdiction. This
Agreement and any claim, controversy or dispute arising under or related to this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York. The Company and you irrevocably agree to waive trial by jury
in any action, proceeding, claim or counterclaim brought by or on behalf of
either party related to or arising out of this Agreement or the performance of
services hereunder. The Company hereby (a) submits to the jurisdiction of any
New York State or Federal court sitting in New York County with respect to any
actions and proceedings arising out of, or relating to, this Agreement,
(b) agrees that all claims with respect to such actions or proceedings may be
heard and determined in such New

 

-8-



--------------------------------------------------------------------------------

York State or Federal court, (c) waives the defense of an inconvenient forum and
(d) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

11. Benefit. This Agreement, including any right to indemnity or contribution
hereunder and Annex A hereto, shall inure to the benefit of and be binding upon
the Company, you and the other Indemnified Persons (as defined in Annex A
hereto), and their respective successors and permitted assigns. Subject to the
foregoing, nothing in this Agreement is intended, or shall be construed, to give
to any other person or entity any right hereunder or by virtue hereof.

12. Miscellaneous. This Agreement contains the entire agreement between the
parties relating to the subject matter hereof and supersedes all prior
understandings, agreements and arrangements, written or oral, with respect
thereto. This Agreement may not be amended or modified except by a writing
executed by each of the parties hereto. Section headings herein are for
convenience only and are not a part of this Agreement. In the event that any
provision hereof shall be determined to be invalid or unenforceable in any
respect, such determination shall not affect such provision in any other respect
or any other provision hereof, which shall remain in full force and effect. This
Agreement may not be assigned by either party hereto without the other party’s
prior written consent. None of the parties hereto shall be responsible or have
any liability to any other party for any indirect, special or consequential
damages arising out of or in connection with this Agreement or the transactions
contemplated hereby, even if advised of the possibility thereof. This Agreement
may be executed in counterparts, each of which will be deemed an original, but
all of which taken together will constitute one and the same instrument.

 

-9-



--------------------------------------------------------------------------------

Please indicate your willingness to act as Dealer Manager and your acceptance of
the foregoing provisions by signing in the space provided below for that purpose
and returning to us a copy of this Agreement so signed, whereupon this Agreement
and your acceptance shall constitute a binding agreement between us.

 

Very truly yours,

 

PENN VIRGINIA CORPORATION

By:   /s/ H. Baird Whitehead   Name: H. Baird Whitehead   Title:   President and
Chief Operating Officer

 

Accepted as of the date first above written: J.P. MORGAN SECURITIES LLC By:  
/s/ Jeffrey Zajkowski   Name: Jeffrey Zajkowski   Title:   Managing Director



--------------------------------------------------------------------------------

Exhibit A

LOGO [g160125g34u92.jpg]

PENN VIRGINIA CORPORATION

OFFER TO PURCHASE FOR CASH

ANY AND ALL OF OUR OUTSTANDING 4.50% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE
2012

(CUSIP No. 707882AA4)

 

THE OFFER WILL EXPIRE AT 12:00 MIDNIGHT, NEW YORK CITY TIME, ON MONDAY, APRIL 4,
2011, UNLESS THE OFFER IS EXTENDED OR EARLIER TERMINATED BY US (SUCH TIME, AS
SAME MAY BE EXTENDED, THE “EXPIRATION DATE”). TENDERS MAY BE WITHDRAWN AT ANY
TIME PRIOR TO THE EXPIRATION DATE, BUT NOT THEREAFTER.

We are offering to purchase for cash, upon the terms and subject to the
conditions set forth in this offer to purchase (this “Offer to Purchase”) and
the related letter of transmittal (the “Letter of Transmittal”), any and all of
our outstanding 4.50% Convertible Senior Subordinated Notes due 2012 (the
“Convertible Notes”). Our offer to purchase the Convertible Notes, and the terms
and conditions of this Offer to Purchase and the Letter of Transmittal, are
referred to herein, collectively, as the “Offer.” The Offer will expire at 12:00
midnight, New York City time, on Monday, April 4, 2011, unless the Offer is
extended or earlier terminated by us, which date and time, as may be extended by
us, we refer to herein as the “Expiration Date.”

 

CUSIP
Number   

Issuer

  

Title of Security

  Aggregate
Principal Amount
Outstanding   Purchase Price Per
$1,000 Principal
Amount of Notes(1) 707882AA4    Penn Virginia Corporation    4.50% Convertible
Senior Subordinated Notes due 2012   $230,000,000   $1,027.50

(1) Plus accrued and unpaid interest from the last interest payment date to, but
not including, the payment date for the notes purchased pursuant to the offer.

Upon the terms and subject to the conditions of the Offer, holders of
Convertible Notes who validly tender and do not validly withdraw their
Convertible Notes prior to 12:00 midnight, New York City time, on the Expiration
Date, will receive, for each $1,000 principal amount of such Convertible Notes,
a cash purchase price equal to $1,027.50. In addition, holders will receive in
respect of their Convertible Notes that are accepted for purchase accrued and
unpaid interest on such Convertible Notes to, but excluding, the settlement date
of the Offer. All amounts payable pursuant to the Offer will be rounded to the
nearest cent. See “The Offer—Principal Amount of Convertible Notes; Price.”

To effectively tender Convertible Notes after 5:00 p.m., New York City time, on
April 4, 2011, but before 12:00 midnight, New York City time, on April 4, 2011,
DTC (as defined herein) participants may complete and sign a Voluntary Offering
Instructions form and deliver it via email to the Depositary (as defined herein)
at gstaubyn@gbsc-usa.com and kng@gbsc-usa.com. Immediately after delivering the
“Voluntary Offering Instructions” form, a DTC participant should telephone the
Depositary at its telephone number listed on the back cover of this Offer to
Purchase to confirm receipt and determine if any further action is required. See
“The Offer—Procedures for Tendering the Convertible Notes.”

NEITHER THIS OFFER TO PURCHASE NOR THE OFFER HAS BEEN APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), NOR HAS THE SEC PASSED UPON
THE FAIRNESS OR MERITS OF THE OFFER OR UPON THE ACCURACY OR ADEQUACY OF THE
INFORMATION CONTAINED IN THIS OFFER TO PURCHASE. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE.

Upon the terms and subject to the conditions of the Offer, all Convertible Notes
validly tendered in the Offer and not validly withdrawn prior to 12:00 midnight,
New York City time, on the Expiration Date will be



--------------------------------------------------------------------------------

purchased in the Offer. As of March 8, 2011, there was $230,000,000 aggregate
principal amount of Convertible Notes outstanding.

Holders should carefully review the information set forth in this Offer to
Purchase and the Letter of Transmittal, including the section captioned
“Purposes, Effects and Plans,” before making a decision with respect to the
Offer.

The Offer is conditioned upon (i) a minimum aggregate principal amount of
$115,000,000 Convertible Notes being validly tendered and not validly withdrawn
prior to 12:00 midnight, New York City time, on the Expiration Date (the
“Minimum Tender Condition”), (ii) the consummation by the Company of new debt
financing resulting in net proceeds sufficient to finance the Offer (the
“Financing Condition”), (iii) the Company receiving the consent of the lenders
holding at least a majority of the aggregate commitments amount under its
revolving credit facility in order to permit the Offer and the transactions
contemplated thereby (the “Lender Consent Condition”) and (iv) the Company
receiving the consent of the holders of at least a majority of the aggregate
outstanding principal amount of the Company’s existing 10.375% Senior Notes due
2016 in order to permit the Company to use the proceeds of a new debt financing
to finance the Offer (the “Noteholder Consent Condition”). The Offer is also
subject to additional general conditions discussed under “The Offer—Conditions
of the Offer.”

The Convertible Notes are not listed on any securities exchange. Our common
stock trades on the New York Stock Exchange under the symbol “PVA.” On March 7,
2011, the closing price of our common stock on the New York Stock Exchange was
$15.91 per share.

The Dealer Manager for the Offer is:

J.P. Morgan

Offer to Purchase dated March 8, 2011.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

IMPORTANT INFORMATION

     ii   

WHERE YOU CAN FIND MORE INFORMATION

     iv   

INCORPORATION OF DOCUMENTS BY REFERENCE

     iv   

SUMMARY TERMS OF THE OFFER

     1   

FORWARD-LOOKING STATEMENTS

     7   

THE OFFER

     9   

The Offeror

     9   

Summary of Important Dates for the Offer

     9   

Principal Amount of Convertible Notes; Price

     9   

Procedures for Tendering the Convertible Notes

     10   

Withdrawal Rights

     14   

Purchase of the Convertible Notes; Payment of Purchase Price

     15   

Conditions of the Offer

     16   

Market and Recent Prices for the Convertible Notes and the Common Stock

     18   

Source and Amount of Funds

     19   

Extension of the Offer; Termination; Amendment

     19   

Security Ownership

     20   

Brokerage Commissions

     20   

Fees and Expenses

     20   

No Recommendation

     21   

Persons Employed in Connection with the Offer

     21   

Transactions Related to the Offer

     22   

Miscellaneous

     22   

PURPOSES, EFFECTS AND PLANS

     23   

Purposes of the Offer

     23   

Future Purchases

     23   

Material Differences in the Rights of Convertible Note Holders as a Result of
the Offer

     23   

Effects of the Offer on the Market for Convertible Notes

     25   

Retirement and Cancellation

     25   

Plans, Proposals or Negotiations

     25   

Accounting Treatment of Repurchases of the Convertible Notes in the Offer

     26   

Certain United States Federal Income Tax Considerations

     26   



--------------------------------------------------------------------------------

IMPORTANT INFORMATION

References in this Offer to Purchase to “the Company,” “we,” “us” and “our”
refer to Penn Virginia Corporation, a Virginia corporation, unless the context
indicates otherwise.

All of the Convertible Notes were issued in book-entry form and are currently
represented by one or more global notes held for the account of The Depository
Trust Company (“DTC”).

You may tender your Convertible Notes by transferring them through DTC’s
Automated Tender Offer Program (“ATOP”) or following the other procedures
described under “The Offer—Procedures for Tendering the Convertible Notes.”

We are not providing for procedures for tenders of Convertible Notes to be made
by guaranteed delivery. Accordingly, you must allow sufficient time for the
necessary tender procedures to be completed during the normal business hours of
DTC on or prior to the Expiration Date. If you hold your Convertible Notes
through a broker, dealer, commercial bank, trust company or other nominee, you
should consider that such entity may require you to take action with respect to
the Offer a number of days before the Expiration Date in order for such entity
to tender Convertible Notes on your behalf on or prior to the Expiration Date.
Tenders not completed prior to 12:00 midnight, New York City time, on the
Expiration Date will be disregarded and of no effect.

Notwithstanding any other provision of the Offer, our obligation to accept for
purchase, and to pay the purchase price for, any Convertible Notes validly
tendered and not validly withdrawn pursuant to the Offer is subject to and
conditioned upon the satisfaction of, or where applicable, waiver by us of, all
conditions of the Offer described under “The Offer—Conditions of the Offer.”

You may direct questions and requests for assistance, including requests for
additional copies of this Offer to Purchase or the Letter of Transmittal, to
Global Bondholder Services Corporation, as information agent for the Offer (the
“Information Agent”), and you may also direct questions regarding the Offer to
J.P. Morgan Securities LLC, as the dealer manager for the Offer (the “Dealer
Manager”), at its address and telephone number listed on the back cover of this
Offer to Purchase. Global Bondholder Services Corporation is also acting as the
depositary for the Offer (the “Depositary”). See “The Offer—Persons Employed in
Connection with the Offer.”

Pursuant to Rule 13e-4(f)(6) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), neither we nor our affiliates may purchase any
Convertible Notes other than pursuant to the Offer until ten business days after
the applicable expiration time or other date of termination of the Offer.

THE OFFER DOES NOT CONSTITUTE AN OFFER TO PURCHASE THE CONVERTIBLE NOTES IN ANY
JURISDICTION IN WHICH, OR FROM ANY PERSON FROM WHOM, IT IS UNLAWFUL TO MAKE THE
OFFER UNDER APPLICABLE SECURITIES OR BLUE SKY LAWS. SUBJECT TO APPLICABLE LAW,
DELIVERY OF THIS OFFER TO PURCHASE SHALL NOT UNDER ANY CIRCUMSTANCES CREATE ANY
IMPLICATION THAT THE INFORMATION CONTAINED IN OR INCORPORATED BY REFERENCE IN
THIS OFFER TO PURCHASE IS CORRECT AS OF ANY TIME AFTER THE DATE OF THIS OFFER TO
PURCHASE OR THAT THERE HAS BEEN NO CHANGE IN THE INFORMATION INCLUDED OR
INCORPORATED BY REFERENCE HEREIN OR IN OUR AFFAIRS OR THE AFFAIRS OF ANY OF OUR
SUBSIDIARIES OR AFFILIATES SINCE THE DATE HEREOF.

NONE OF US, OUR MANAGEMENT OR BOARD OF DIRECTORS, THE DEALER MANAGER, THE
DEPOSITARY OR THE INFORMATION AGENT MAKES ANY RECOMMENDATION TO ANY HOLDER OF
CONVERTIBLE NOTES AS TO WHETHER TO TENDER ANY CONVERTIBLE NOTES. NONE OF US, OUR
MANAGEMENT OR BOARD OF DIRECTORS, THE DEALER MANAGER, THE DEPOSITARY OR THE
INFORMATION AGENT

 

ii



--------------------------------------------------------------------------------

HAS AUTHORIZED ANY PERSON TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION
IN CONNECTION WITH THE OFFER OTHER THAN THE INFORMATION AND REPRESENTATIONS
CONTAINED IN THIS OFFER TO PURCHASE OR IN THE LETTER OF TRANSMITTAL. IF ANYONE
MAKES ANY RECOMMENDATION OR REPRESENTATION OR GIVES ANY SUCH INFORMATION, YOU
SHOULD NOT RELY UPON THAT RECOMMENDATION, REPRESENTATION OR INFORMATION AS
HAVING BEEN AUTHORIZED BY US, THE DEALER MANAGER, THE DEPOSITARY OR THE
INFORMATION AGENT.

 

iii



--------------------------------------------------------------------------------

WHERE YOU CAN FIND MORE INFORMATION

We are subject to the periodic reporting requirements of the Exchange Act and,
in accordance therewith, file reports and other information with the SEC. Such
reports and other information filed with the SEC by us may be inspected and
copied at the public reference facilities maintained by the SEC at 100 F Street
N.E., Washington, D.C. 20549. Copies of such materials can be obtained at
prescribed rates from the Public Reference Section of the SEC at 100 F Street
N.E., Washington, D.C. 20549. Such material may also be accessed electronically
at the SEC’s website at http://www.sec.gov. Statements made in this Offer to
Purchase concerning the provisions of any contract, agreement, indenture or
other document referred to herein are not necessarily complete. With respect to
each such statement concerning a contract, agreement, indenture or other
document filed with the SEC, reference is made to such filing for a more
complete description of the matter involved, and each such statement is
qualified in its entirety by such reference.

Information about us is also available on our website at
http://www.pennvirginia.com. The information available on our website, apart
from the documents posted on such website and specifically incorporated by
reference herein, is not a part of this Offer to Purchase.

The Company has filed with the SEC a Tender Offer Statement on Schedule TO (the
“Schedule TO”), pursuant to Section 13(e) of the Exchange Act and Rule 13e-4
promulgated thereunder, furnishing certain information with respect to the
Offer. The Schedule TO, together with any exhibits or amendments thereto, may be
examined and copies may be obtained at the same places and in the same manner as
set forth above.

INCORPORATION OF DOCUMENTS BY REFERENCE

The following documents filed by us with the SEC are incorporated herein by
reference and shall be deemed to be a part of this Offer to Purchase (other than
any information in such reports that is deemed to have been furnished to, rather
than filed with, the SEC in accordance with SEC rules):

 

  •  

Our Annual Report on Form 10-K for the fiscal year ended December 31, 2010,
filed with the SEC on February 28, 2011; and

 

  •  

Our Current Report on Form 8-K, filed with the SEC on February 18,
2011, February 24, 2011 and March 1, 2011 and our Current Report on Form 8-K/A,
filed with the SEC on February 18, 2011.

Any statement contained in a document incorporated or deemed to be incorporated
by reference herein, or contained in this Offer to Purchase, shall be deemed to
be modified or superseded for purposes of this Offer to Purchase to the extent
that a statement contained herein or in any subsequently filed document or
report that also is or is deemed to be incorporated by reference herein modifies
or supersedes such statement. Any statement so modified shall not be deemed to
constitute a part of this Offer to Purchase, except as so modified or
superseded.

Such documents are available at www.sec.gov. You may also obtain any document
incorporated herein by reference by contacting the SEC as described above under
“Where You Can Find More Information” or by contacting us at Four Radnor
Corporate Center, Suite 200, 100 Matsonford Road, Radnor, Pennsylvania 19087. We
will provide copies of the documents incorporated by reference, without charge,
upon written or oral request. You should request such documents no later than
Thursday, March 24, 2011 so that such documents may be delivered to you prior to
the Expiration Date.

Any questions and requests for assistance or requests for additional copies of
this Offer to Purchase or the Letter of Transmittal should be directed to the
Information Agent at the address listed on the back cover of this Offer to
Purchase.

 

iv



--------------------------------------------------------------------------------

SUMMARY TERMS OF THE OFFER

This summary highlights selected information from this Offer to Purchase and
does not contain all the information that may be important to you in deciding
whether to tender your Convertible Notes. You should read the Offer to Purchase
and the Letter of Transmittal in their entirety before making your decision to
tender your Convertible Notes. Cross references contained in this summary
section will direct you to a more complete discussion of a particular topic
located elsewhere in this Offer to Purchase.

Who is offering to purchase my Convertible Notes?

 

  •  

Penn Virginia Corporation is offering to purchase the Convertible Notes. The
Convertible Notes were originally issued in December 2007 by the Company. Penn
Virginia Corporation is a Virginia corporation. The mailing address of our
principal executive offices is Four Radnor Corporate Center, Suite 200, 100
Matsonford Road, Radnor, Pennsylvania 19087. Our telephone number is
(610) 687-8900.

Why is the Company making the Offer?

 

  •  

The principal purpose of the Offer is to refinance the Convertible Notes using
the net proceeds of a new debt financing. See “Purposes, Effects and
Plans—Purposes of the Offer.”

What are the securities being sought in the Offer and what is the purchase
price?

 

  •  

We are offering to purchase for cash, upon the terms and subject to the
conditions of the Offer, any and all of our outstanding 4.50% Convertible Senior
Subordinated Notes due 2012. Upon the terms and subject to the conditions of the
Offer, holders of Convertible Notes who validly tender and do not validly
withdraw their Convertible Notes prior to 12:00 midnight, New York City time, on
the Expiration Date, will receive, for each $1,000 of such Convertible Notes, a
cash purchase price equal to $1,027.50.

 

  •  

In addition, holders will receive in respect of their Convertible Notes that are
accepted for purchase accrued and unpaid interest on such Convertible Notes to,
but excluding, the settlement date of the Offer. See “The Offer—Principal Amount
of Convertible Notes; Price.”

 

  •  

As of March 8, 2011, there was $230,000,000 aggregate principal amount of
Convertible Notes outstanding.

Will I receive interest on my Convertible Notes purchased pursuant to the Offer?

 

  •  

Yes. Holders will receive in respect of their Convertible Notes that are
accepted for purchase accrued and unpaid interest on such Convertible Notes to,
but excluding, the settlement date of the Offer.

How and when will I be paid?

 

  •  

If your Convertible Notes are accepted for purchase in the Offer, you will be
paid the purchase price and the accrued and unpaid interest payable, in cash,
promptly after the Expiration Date and the acceptance of such Convertible Notes
for purchase. Payment will be made in U.S. dollars to an account designated by
the Depositary, which will act as your custodian or nominee for the purpose of
receiving payment from us and transmitting payment to you. All amounts payable
pursuant to the Offer will be rounded to the nearest cent. See “The
Offer—Purchase of the Convertible Notes; Payment of Purchase Price.”

 



--------------------------------------------------------------------------------

How many Convertible Notes will the Company purchase in all?

 

  •  

Upon the terms and subject to the conditions of the Offer, we will purchase any
and all of our outstanding Convertible Notes validly tendered and not validly
withdrawn prior to 12:00 midnight, New York City time, on the Expiration Date.
See “The Offer—Principal Amount of Convertible Notes; Price.”

Is the Offer subject to any minimum tender or other conditions?

 

  •  

The Offer is conditioned upon the satisfaction of, or where applicable, waiver
by us of, (i) the Minimum Tender Condition, (ii) the Financing Condition,
(iii) the Lender Consent Condition and (iv) the Noteholder Consent Condition,
and the other general conditions discussed under “The Offer—Conditions of the
Offer.”

Will all of the Convertible Notes that I validly tender in the Offer, and do not
validly withdraw, be purchased?

 

  •  

Upon the terms and subject to the conditions of the Offer, we will purchase all
of the Convertible Notes that you validly tender pursuant to the Offer and do
not validly withdraw.

May I tender only a portion of the Convertible Notes that I own?

 

  •  

Yes. You do not have to tender all of the Convertible Notes that you own in
order to participate in the Offer, except that Convertible Notes must be
tendered in denominations of $1,000 and any multiple thereof.

How long do I have to tender my Convertible Notes in the Offer?

 

  •  

You will have until 12:00 midnight, New York City time, on Monday, April 4, 2011
to decide whether to tender your Convertible Notes in the Offer, provided that
we do not choose to extend the Offer. We cannot assure you that we will extend
the Offer or, if we extend the Offer, for how long it will be extended. See “The
Offer—Principal Amount of Convertible Notes; Price,” “The Offer—Procedures for
Tendering Convertible Notes” and “The Offer—Extension of the Offer; Termination;
Amendment.”

 

  •  

If your Convertible Notes are held through a broker, dealer, commercial bank,
trust company or other nominee, you should be aware that such broker, dealer,
commercial bank, trust company or other nominee may establish their own earlier
deadline for participation in the Offer. Accordingly, you should contact your
broker, dealer, commercial bank, trust company or other nominee as soon as
possible in order to determine by when you must take action in order to
participate in the Offer.

Under what circumstances can the Offer be extended, amended or terminated?

 

  •  

Subject to applicable law, we may extend the Offer, at any time or from time to
time, for any reason. Subject to applicable law, we also expressly reserve the
right, at any time or from time to time, to amend the terms of the Offer in any
respect prior to the Expiration Date. If the Offer is terminated, no Convertible
Notes will be accepted for purchase and any Convertible Notes that have been
tendered will be returned to the holder promptly after the termination. For more
information regarding our right to extend, amend or terminate the Offer, see
“The Offer—Extension of the Offer; Termination; Amendment.”

 

 

2



--------------------------------------------------------------------------------

How will I be notified if the Offer is extended, amended or terminated?

 

  •  

Amendments to or terminations of the Offer may be made at any time and from time
to time by notice to the Depositary followed by public announcement, such
announcement, in the case of an extension, to be issued no later than 9:00 a.m.,
New York City time, on the next business day after the last previously scheduled
Expiration Date. See “The Offer—Extension of the Offer; Termination; Amendment.”

How do I participate in the Offer?

 

  •  

You may tender your Convertible Notes by transferring the Convertible Notes
through ATOP or following the other procedures described under “The
Offer—Procedures for Tendering Convertible Notes.”

What must I do to participate if my Convertible Notes are held of record by a
broker, dealer, commercial bank, trust company or other nominee?

 

  •  

If you wish to tender your Convertible Notes and they are held of record by a
broker, dealer, commercial bank, trust company or other nominee, you should
contact such entity promptly and instruct it to tender your Convertible Notes on
your behalf.

 

  •  

You are urged to instruct your broker, dealer, commercial bank, trust company or
other nominee promptly to make arrangements for processing your instruction.

 

  •  

Should you have any questions as to the procedures for tendering your
Convertible Notes, please call your broker, dealer, commercial bank, trust
company or other nominee, or call the Information Agent at one of its telephone
numbers listed on the back cover of this Offer to Purchase.

We are not providing for procedures for tenders of Convertible Notes to be made
by guaranteed delivery. Accordingly, you must allow sufficient time for the
necessary tender procedures to be completed during the normal business hours of
DTC on or prior to the Expiration Date. If you hold your Convertible Notes
through a broker, dealer, commercial bank, trust company or other nominee, you
should keep in mind that such entity may require you to take action with respect
to the Offer a number of days before the Expiration Date in order for such
entity to tender Convertible Notes on your behalf on or prior to the Expiration
Date. Tenders not completed prior to 12:00 midnight, New York City time, on the
Expiration Date will be disregarded and of no effect.

 

  •  

See “The Offer—Procedures for Tendering the Convertible Notes.”

Once I have tendered Convertible Notes, can I change my mind and withdraw
previously tendered Convertible Notes?

 

  •  

You may withdraw previously tendered Convertible Notes at any time before the
Offer expires.

 

  •  

To withdraw Convertible Notes previously tendered, you or your broker, dealer,
commercial bank, trust company or other nominee must cause the DTC participant
holding the Convertible Notes through its DTC account to timely generate a
“Request Message” with respect to the withdrawal specifying the amount of
Convertible Notes to be withdrawn, the name of the registered holder of the
Convertible Notes and the number of the account at DTC to be credited with the
withdrawn Convertible Notes, and you must otherwise comply with DTC’s
procedures. See “The Offer—Withdrawal Rights.”

 

 

3



--------------------------------------------------------------------------------

If your Convertible Notes are held of record through a broker, dealer,
commercial bank, trust company or other nominee and you wish to tender or
withdraw your Convertible Notes after 5:00 p.m., New York City time, on the
Expiration Date, you must make arrangements with your nominee for such nominee
to fax a Voluntary Offering Instructions form (in the case of a tender) or a
notice of withdrawal form (in the case of a withdrawal) to the Depositary at its
number on the back cover of this Offer to Purchase on your behalf prior to 12:00
midnight, New York City time, on the Expiration Date, in accordance with the
procedures described under “The Offer—Procedures for Tendering the Convertible
Notes” and “The Offer—Withdrawal Rights.”

How will participation in the Offer affect my rights with respect to the
Convertible Notes?

 

  •  

If your Convertible Notes are tendered and accepted in the Offer, you will
receive the purchase price and accrued and unpaid interest with respect thereto,
to, but excluding, the settlement date of the Offer, but you will give up all
rights and obligations associated with ownership of the Convertible Notes. See
“Purposes, Effects and Plans—Material Differences in the Rights of Convertible
Note Holders as a Result of the Offer.”

If the Offer is completed and I do not participate in the Offer, how will my
rights and obligations under my untendered Convertible Notes be affected?

 

  •  

The rights and obligations under the Convertible Notes that remain outstanding
after settlement of the Offer will not change as a result of the Offer. However,
if a sufficiently large principal amount of Convertible Notes does not remain
outstanding after settlement of the Offer, any trading market for the remaining
outstanding principal amount of Convertible Notes may be less liquid and more
sporadic, and market prices may fluctuate significantly depending on the volume
of any trading in the Convertible Notes. See “Purposes, Effects and
Plans—Material Differences in the Rights of Convertible Note Holders as a Result
of the Offer” and “Purposes, Effects and Plans—Effects of the Offer on the
Market for Convertible Notes.”

Will I have to pay brokerage commissions or transfer taxes if I tender my
Convertible Notes in the Offer?

 

  •  

A registered holder of Convertible Notes that tenders its Convertible Notes
directly to the Depositary and who does not give instructions for payment to be
made or delivered, or unpurchased Convertible Notes to be issued or delivered,
to another person will not need to pay any brokerage commissions to the Dealer
Manager or transfer taxes. If you hold Convertible Notes through a broker or
bank that is not the Dealer Manager, however, you should ask your broker or bank
whether you will be charged a fee to tender your Convertible Notes. See “The
Offer—Procedures for Tendering the Convertible Notes,” “The Offer—Purchase of
the Convertible Notes; Payment of Purchase Price” and “The Offer—Brokerage
Commissions.”

What are the tax consequences of tendering my Convertible Notes?

 

  •  

Holders of Convertible Notes may be subject to U.S. federal income taxation upon
the receipt of cash from us as payment for the Convertible Notes tendered in the
Offer. In addition, proceeds received by a holder on the sale of Convertible
Notes pursuant to the Offer may be subject to a 10% withholding tax if the
holder fails to provide certain certifications or documentation to the
Depositary. See “Purposes, Effects and Plans—Certain United States Federal
Income Tax Considerations.”

 

 

4



--------------------------------------------------------------------------------

Is anyone making a recommendation regarding whether I should participate in the
Offer?

 

  •  

None of us, our management or our board of directors (the “Board of Directors”),
the Dealer Manager, the Depositary or the Information Agent makes any
recommendation to any holder of Convertible Notes as to whether to tender any
Convertible Notes. None of us, our management or Board of Directors, the Dealer
Manager, the Depositary or the Information Agent has authorized any person to
give any information or to make any representation in connection with the Offer
other than the information and representations contained in this Offer to
Purchase or in the Letter of Transmittal. If anyone makes any recommendation or
representation or gives any such information, you should not rely upon that
recommendation, representation or information as having been authorized by us,
the Dealer Manager, the Depositary or the Information Agent.

Before making your decision, we urge you to read this Offer to Purchase,
including the documents incorporated by reference herein, and the Letter of
Transmittal in their entirety. We also urge you to consult your financial and
tax advisors in making your own decisions on what action, if any, to take in
light of your own particular circumstances.

What is the Company going to do about the call spread hedging arrangements
entered into in connection with the issuance of the Convertible Notes?

 

  •  

In December 2007, contemporaneous with the original offering of the Convertible
Notes, we (i) purchased call options on our common stock with a strike price
equal to the per share conversion price of the Convertible Notes (the “Call
Options”) to reduce the potential dilution upon conversion of any Convertible
Notes, and (ii) sold warrants on our common stock with a strike price of $74.25
per share, which may be settled in net shares or cash at our option (the
“Warrants”). The combined effect of the Call Options and the Warrants is to
effectively increase the conversion price of the Convertible Notes. In
connection with the Offer, we may enter into agreements with one or more of the
bank counterparties pursuant to which we would terminate or otherwise unwind in
part or in full certain of the Call Options and the Warrants.

How will the Company pay for the Convertible Notes and for any expense
associated with any agreement that it may enter into with any bank counterparty?

 

  •  

We would need approximately $236.3 million to purchase all of the Convertible
Notes outstanding as of March 8, 2011, based on the purchase price per $1,000
principal amount of Convertible Notes of $1,027.50. The Company expects payments
for the purchase price of the Convertible Notes to be funded by the net proceeds
of a new debt financing and, at our discretion, we also may use cash on hand
and/or borrowings under our revolving credit facility. The Offer is conditioned
upon, among other things, the satisfaction of, or waiver by us of, the Financing
Condition. See “The Offer—Source and Amount of Funds.”

 

  •  

We will use cash on hand to pay for any expense associated with any agreement
that we enter into with any bank counterparty with the respect to the Call
Options and the Warrants.

 

 

5



--------------------------------------------------------------------------------

Whom can I talk to if I have questions about the Offer?

 

  •  

Global Bondholder Services Corporation is acting as the Information Agent for
the Offer and J.P. Morgan Securities LLC is acting as the Dealer Manager for the
Offer. You may call the Information Agent or the Dealer Manager if you have any
questions about the Offer. See “The Offer—Persons Employed in Connection with
the Offer” and the back cover of this Offer to Purchase for further information.

 

 

6



--------------------------------------------------------------------------------

FORWARD-LOOKING STATEMENTS

Some of the information included in this Offer to Purchase and the documents
incorporated by reference herein contains “forward-looking statements” within
the meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Exchange Act. These statements use forward-looking words such
as “may,” “will,” “should,” “could,” “achievable,” “anticipate,” “believe,”
“expect,” “estimate,” “project” or other words and phrases of similar meaning.
These statements discuss goals, intentions and expectations as to future trends,
plans, events, results of operations or financial condition or state other
“forward-looking” information. A forward-looking statement may include a
statement of the assumptions or bases underlying the forward-looking statements.
We believe we have chosen these assumptions or bases in good faith and that they
are reasonable. However, we caution you that assumed facts or bases almost
always vary from actual results, and the differences between assumed facts or
bases and actual results can be material, depending on the circumstances. When
considering forward-looking statements, you should keep in mind the cautionary
statements in the documents we have incorporated by reference, including in our
Annual Report on Form 10-K for the year ended December 31, 2010. These
statements reflect our current views with respect to future events and are
subject to various risks, uncertainties and assumptions, including, but not
limited, to:

 

  •  

the volatility of commodity prices for natural gas, natural gas liquids (“NGLs”)
and oil;

 

  •  

our ability to develop, explore for, acquire and replace oil and gas reserves
and sustain production;

 

  •  

any impairments, write-downs or write-offs of our reserves or assets;

 

  •  

the projected demand for and supply of natural gas, NGLs and oil;

 

  •  

reductions in the borrowing base under our revolving credit facility;

 

  •  

our ability to contract for drilling rigs, supplies and services at reasonable
costs;

 

  •  

our ability to obtain adequate pipeline transportation capacity for our oil and
gas production at reasonable cost and to sell the production at, or at
reasonable discounts to, market prices;

 

  •  

the uncertainties inherent in projecting future rates of production for our
wells and the extent to which actual production differs from estimated proved
oil and gas reserves;

 

  •  

drilling and operating risks;

 

  •  

our ability to compete effectively against other independent and major oil and
natural gas companies;

 

  •  

uncertainties related to expected benefits from acquisitions of oil and natural
gas properties;

 

  •  

environmental liabilities that are not covered by an effective indemnity or
insurance;

 

  •  

the timing of receipt of necessary regulatory permits;

 

  •  

the effect of commodity and financial derivative arrangements;

 

  •  

our ability to maintain adequate financial liquidity and to access adequate
levels of capital on reasonable terms;

 

  •  

the occurrence of unusual weather or operating conditions, including force
majeure events;

 

  •  

our ability to retain or attract senior management and key technical employees;

 

  •  

counterparty risk related to their ability to meet their future obligations;

 

  •  

changes in governmental regulation or enforcement practices, especially with
respect to environmental, health and safety matters;

 

  •  

uncertainties relating to general domestic and international economic and
political conditions; and

 

  •  

other risks set forth in Item 1A of our Annual Report on Form 10-K for the year
ended December 31, 2010.

 

7



--------------------------------------------------------------------------------

Additional information concerning these and other factors can be found in our
press releases and public periodic filings with the SEC. Many of the factors
that will determine our future results are beyond the ability of management to
control or predict. Readers should not place undue reliance on forward-looking
statements, which reflect management’s views only as of the date hereof. All
forward-looking statements attributable to us or persons acting on our behalf
are expressly qualified in their entirety by the cautionary statements in this
paragraph and in the documents incorporated herein by reference. We undertake no
obligation to revise or update any forward-looking statements, or to make any
other forward-looking statements, whether as a result of new information, future
events or otherwise.

 

8



--------------------------------------------------------------------------------

THE OFFER

The Offeror

Penn Virginia Corporation is offering to purchase any and all of our outstanding
4.50% Convertible Senior Subordinated Notes due 2012 (the “Convertible Notes”).
The Convertible Notes were originally issued in December 2007. Penn Virginia
Corporation is a Virginia corporation. The mailing address of our principal
executive offices is Four Radnor Corporate Center, Suite 200, 100 Matsonford
Road, Radnor, Pennsylvania 19087. Our telephone number is (610) 687-8900.

Summary of Important Dates for the Offer

Holders of Convertible Notes should take note of the following important dates
in connection with the Offer:*

 

   Date

  

Event

Tuesday, March 8, 2011

   The commencement of the Offer.

Tuesday, March 8, 2011 until 12:00 midnight, New York City time, on Monday,
April 4, 2011

   The period during which holders may tender Convertible Notes.

12:00 midnight, New York City time, on Monday, April 4, 2011

   The expiration time, unless the Offer is extended by us in our sole
discretion. The final date and time that tendered Convertible Notes may be
withdrawn pursuant to the Offer.

Friday, April 8, 2011

   The payment date, on which, upon the terms and subject to the conditions of
the Offer, we expect to accept for purchase and pay the purchase price, plus
accrued and unpaid interest, for any Convertible Notes that are validly tendered
(and not validly withdrawn) pursuant to the offer prior to the expiration time.

 

* This schedule is subject to change if we extend or otherwise amend the Offer,
in our sole discretion.

Principal Amount of Convertible Notes; Price

We are offering to purchase for cash, upon the terms and subject to the
conditions of the Offer, any and all of the outstanding Convertible Notes for a
cash purchase price for each $1,000 principal amount of Convertible Notes equal
to $1,027.50.

In addition, holders will receive in respect of their Convertible Notes that are
accepted for purchase accrued and unpaid interest on such Convertible Notes to,
but excluding, the settlement date of the Offer. All amounts payable pursuant to
the Offer will be rounded to the nearest cent.

Subject to the terms and conditions of the Offer, all Convertible Notes validly
tendered in the Offer and not validly withdrawn prior to 12:00 midnight, New
York City time, on the Expiration Date will be purchased in the Offer. As of
March 8, 2011, there was $230,000,000 aggregate principal amount of Convertible
Notes outstanding.

All Convertible Notes validly tendered but not purchased because the Offer is
not completed will be returned to you at our expense promptly following the
earlier of the termination or expiration of the Offer.

 

9



--------------------------------------------------------------------------------

You may withdraw your Convertible Notes from the Offer by following the
procedures described under “—Withdrawal Rights.”

If we:

 

  •  

increase or decrease the purchase price to be paid for the Convertible Notes; or

 

  •  

decrease the principal amount of Convertible Notes we are seeking to purchase,

then the Offer must remain open, or will be extended, until at least ten
business days from, and including, the date that notice of any such change is
first published, sent or given in the manner described under “—Extension of the
Offer; Termination; Amendment.” For purposes of the Offer, a “business day”
means any day other than a Saturday, Sunday or United States federal holiday and
consists of the time period from 12:01 a.m. through 12:00 midnight, New York
City time.

The Offer is conditioned upon the satisfaction of, or where applicable, waiver
by us of, (i) the Minimum Tender Condition, (ii) the Financing Condition,
(iii) the Lender Consent Condition and (iv) the Noteholder Consent Condition,
and the other general conditions discussed under “—Conditions of the Offer.”

Procedures for Tendering the Convertible Notes

All of the Convertible Notes are held in book-entry form through the facilities
of DTC, and all of the Convertible Notes are currently represented by one or
more global certificates held for the account of DTC.

If you desire to tender Convertible Notes, you may tender such Convertible Notes
to the Depositary through ATOP or by submitting a signed Letter of Transmittal,
together with a confirmation of book-entry transfer of the Convertible Notes and
any other required documents, in either case by following the procedures set
forth below.

We are not providing for tenders of Convertible Notes to be made by guaranteed
delivery. Accordingly, you must allow sufficient time for the necessary tender
procedures to be completed during the normal business hours of DTC on or prior
to the Expiration Date. If you hold your Convertible Notes through a broker,
dealer, commercial bank, trust company or other nominee, you should keep in mind
that such entity may require you to take action with respect to the Offer a
number of days before the Expiration Date in order for such entity to tender
Convertible Notes on your behalf on or prior to the Expiration Date. Tenders not
completed prior to 12:00 midnight, New York City time, on the Expiration date
will be disregarded and of no effect.

How to Tender If You Are a Beneficial Owner but Not a DTC Participant

If you hold your Convertible Notes through a broker, dealer, commercial bank,
trust company or other nominee, you will need to timely instruct your broker,
dealer, commercial bank, trust company or other nominee to tender your
Convertible Notes prior to the Expiration Date in the manner described below and
upon the terms and conditions set forth in this Offer to Purchase. Please refer
to any materials forwarded to you by your broker, dealer, commercial bank, trust
company or other nominee to determine how you can timely instruct your nominee
to take these actions.

In order to participate in the Offer, you must instruct your broker, dealer,
commercial bank, trust company or other nominee to participate on your behalf.
Your broker, dealer, commercial bank, trust company or other nominee should
arrange for the DTC participant holding the Convertible Notes through its DTC
account to tender those Convertible Notes in the Offer to the Depositary prior
to 12:00 midnight, New York City time, on the Expiration Date.

 

10



--------------------------------------------------------------------------------

If you hold your Convertible Notes through a broker, dealer, commercial bank,
trust company or other nominee, you should keep in mind that such entity may
require you to take action with respect to the Offer a number of days before the
Expiration Date in order for such entity to tender Convertible Notes on your
behalf prior to 12:00 midnight, New York City time, on the Expiration Date.

You are urged to instruct your broker, dealer, commercial bank, trust company or
other nominee promptly to make arrangements for processing your instruction.

If you hold your Convertible Notes through a broker or bank other than the
Dealer Manager, you should ask your broker or bank if you will be charged a fee
to tender your Convertible Notes through such broker or bank.

How to Tender if You Are a DTC Participant

To participate in the Offer, a DTC participant must:

 

  •  

comply with the ATOP procedures of DTC described below; or

 

  •  

(i) complete and sign and date the Letter of Transmittal, or a facsimile of the
Letter of Transmittal, (ii) have the signature on the Letter of Transmittal
guaranteed if the Letter of Transmittal so requires, (iii) mail or deliver the
Letter of Transmittal or facsimile thereof, together with any other documents
required by the Letter of Transmittal, to the Depositary prior to 12:00
midnight, New York City time, on the Expiration Date, and (iv) ensure that the
Depositary receives, prior to 12:00 midnight, New York City time, on the
Expiration Date, a timely confirmation of book-entry transfer of such
Convertible Notes into the Depositary’s account at DTC according to the
procedure for book-entry transfer described below.

No documents should be sent to us, the Dealer Manager or the Information Agent.
The Agent’s Message (as defined below) or the Letter of Transmittal should be
delivered only to the Depositary. The Depositary will not accept any tender
materials other than the Letter of Transmittal or the Agent’s Message.

By tendering Convertible Notes pursuant to the Offer, you will be deemed to have
agreed that the delivery and surrender of the Convertible Notes is not
effective, and the risk of loss of the Convertible Notes does not pass to the
Depositary, until receipt by the Depositary of the items listed above together
with all accompanying evidences of authority and any other required documents in
form satisfactory to us. In all cases, you should allow sufficient time to
assure delivery to the Depositary prior to 12:00 midnight, New York City time,
on the Expiration Date.

Tendering through DTC’s ATOP

The Depositary will establish an account at DTC with respect to the Convertible
Notes for purposes of the Offer, and any financial institution that is a DTC
participant may make book-entry delivery of eligible Convertible Notes by
causing DTC to transfer such Convertible Notes into the Depositary’s account in
accordance with DTC’s procedures for such transfer.

The Depositary and DTC have confirmed that Convertible Notes held in book-entry
form through DTC that are to be tendered in the Offer are eligible for ATOP. To
effectively tender Convertible Notes, DTC participants may until 5:00 p.m., New
York City time, on the Expiration Date, in lieu of physically completing and
signing the Letter of Transmittal and delivering it to the Depositary,
electronically transmit their acceptance through ATOP, and DTC will then verify
the acceptance, execute a book-entry delivery to the Depositary’s account at DTC
and send an Agent’s Message to the Depositary for its acceptance. The
confirmation of a book-entry transfer into the Depositary’s account at DTC as
described above is referred to herein as a “Book-Entry Confirmation.” Delivery
of documents to DTC does not constitute delivery to the Depositary.

 

11



--------------------------------------------------------------------------------

The term “Agent’s Message” means a message transmitted by DTC to, and received
by, the Depositary and forming a part of the Book-Entry Confirmation, which
states that DTC has received an express acknowledgment from the DTC participant
described in such Agent’s Message, stating that such participant has received
and agrees to be bound by the terms and conditions of the Offer as set forth in
this Offer to Purchase and the Letter of Transmittal, and that we may enforce
such agreement against such participant.

To effectively tender Convertible Notes after 5:00 p.m., New York City time, on
April 4, 2011, but before 12:00 midnight, New York City time, on the Expiration
Date, DTC participants may complete and sign a Voluntary Offering Instructions
form and deliver it via email to the Depositary at gstaubyn@gbsc-usa.com and
kng@gbsc-usa.com. The Voluntary Offering Instructions form is available at
http://www.gbsc-usa.com/pennvirginia. Immediately after delivering the Voluntary
Offering Instructions form, a DTC participant should telephone the Depositary at
its telephone number listed on the back cover of this Offer to Purchase to
confirm receipt and determine if any further action is required.

If you desire to tender your Convertible Notes on the Expiration Date through
ATOP, you must allow sufficient time for completion of the ATOP procedures
during the normal business hours of DTC on such date.

If your Convertible Notes are held of record through a broker, dealer,
commercial bank, trust company or other nominee and you wish to tender your
Convertible Notes after 5:00 p.m., New York City time, on April 4, 2011, you
must make arrangements with your nominee for such nominee to fax a Voluntary
Offering Instructions form to the Depositary at its number on the back cover of
this Offer to Purchase on your behalf prior to 12:00 midnight, New York City
time, on the Expiration Date, in accordance with the procedures described above.

Signature Guarantees

All signatures on a Letter of Transmittal or a notice of withdrawal, as the case
may be, must be guaranteed by a recognized participant in the Securities
Transfer Agents Medallion Program, the NYSE Medallion Signature Program or the
Stock Exchange Medallion Program (each, a “Medallion Signature Guarantor”)
unless the Convertible Notes tendered or withdrawn, as the case may be, pursuant
thereto are tendered (1) by the DTC participant whose name appears on a security
position listing as the owner of the Convertible Notes who has not completed the
box entitled Special Payment Instructions or Special Delivery Instructions on
the Letter of Transmittal or (2) for the account of a member firm of a
registered national securities exchange, a member of the Financial Industry
Regulatory Authority, Inc. or a commercial bank, trust company or other nominee
having an office or correspondent in the United States. If Convertible Notes are
registered in the name of a person other than the signatory of a Letter of
Transmittal or a notice of withdrawal, as the case may be, or if delivery of the
purchase price is to be made or tendered, or Convertible Notes that are not
accepted are to be returned, to a person other than the holder, then the
signature on the Letter of Transmittal accompanying the tendered Convertible
Notes must be guaranteed by a Medallion Signature Guarantor as described above.

General Provisions

The method of delivery of Convertible Notes and all other documents or
instructions, including, without limitation, the Agent’s Message and the Letter
of Transmittal, is at your risk.

All questions as to the form of all documents and the validity (including time
of receipt) and acceptance of all tenders and withdrawals of Convertible Notes
will be determined by us. In the event of a dispute, a court of competent
jurisdiction has the power to review and make binding determinations with
respect to our determinations of these matters. Alternative, conditional or
contingent tenders will not be considered valid. We reserve the absolute right
to reject any or all tenders of Convertible Notes that are not in proper form or
the acceptance of which would, in our opinion, be unlawful. We also reserve the
right to waive any defects,

 

12



--------------------------------------------------------------------------------

irregularities or conditions of tender as to particular Convertible Notes. A
waiver of any defect of irregularity with respect to the tender of any
Convertible Note shall not constitute a waiver of the same or any other defect
or irregularity with respect to the tender of any other Convertible Notes except
to the extent we may otherwise so provide. We will interpret the terms and
conditions of the Offer. In the event of a dispute, a court of competent
jurisdiction has the power to review and make binding determinations with
respect to our interpretation of the terms and conditions of the Offer. Tenders
of Convertible Notes shall not be deemed to have been made until any defects or
irregularities have been waived by us or cured. None of us, the Dealer Manager,
the Depositary, the Information Agent or any other person will be under any duty
to give notification of any defect or irregularity in any tender of Convertible
Notes, or will incur any liability to you for failure to give any such
notification.

All tendering holders, by execution of the Letter of Transmittal or a Voluntary
Offering Instructions form or a facsimile thereof, or transmission of an Agent’s
Message through ATOP, waive any right to receive notice of the acceptance of
their Convertible Notes for purchase.

Convertible Notes being tendered must be delivered to the Depositary in
accordance with the procedures described in this Offer to Purchase, before 12:00
midnight, New York City time, on the Expiration Date.

No Appraisal Rights

No appraisal rights are available to holders of Convertible Notes under
applicable law in connection with the Offer.

Your Representation and Warranty; Our Acceptance Constitutes an Agreement

A tender of Convertible Notes under the procedures described above will
constitute your acceptance of the terms and conditions of the Offer. In
addition, by instructing your custodian or nominee to tender your Convertible
Notes in the Offer, you are representing, warranting and agreeing that, among
other things:

 

  •  

you have received a copy of this Offer to Purchase and the Letter of Transmittal
and agree to be bound by all the terms and conditions of the Offer;

 

  •  

you have full power and authority to tender your Convertible Notes;

 

  •  

you have assigned and transferred the Convertible Notes to the Depositary and
irrevocably constitute and appoint the Depositary as your true and lawful agent
and attorney-in-fact to cause your Convertible Notes to be tendered in the
Offer, that power of attorney being irrevocable and coupled with an interest,
subject only to the right of withdrawal described in this Offer to Purchase; and

 

  •  

your Convertible Notes are being tendered, and will, when accepted by the
Depositary, be free and clear of all charges, liens, restrictions, claims,
equitable interests and encumbrances, other than the claims of a holder under
the express terms of the Offer.

Your custodian or nominee, by delivering, or causing to be delivered, the
Convertible Notes and the completed Agent’s Message or Letter of Transmittal to
the Depositary is representing and warranting that you, as owner of the
Convertible Notes, have represented, warranted and agreed to each of the above.

By tendering Convertible Notes pursuant to the Offer, you will also be deemed to
have agreed to, upon request, execute and deliver any additional documents
deemed by the Depositary or by us to be necessary or desirable to complete the
tender, sale, assignment and transfer of the Convertible Notes tendered thereby.

 

13



--------------------------------------------------------------------------------

Our acceptance for purchase of Convertible Notes tendered under the Offer will
constitute a binding agreement between you and us upon the terms and conditions
of the Offer described in this Offer to Purchase and the related documents. Such
agreement will be governed by, and construed in accordance with, the laws of the
State of New York.

Return of the Convertible Notes if the Offer is not Completed

If any validly tendered Convertible Notes are not purchased because the Offer is
not completed, such unpurchased Convertible Notes will be returned without cost
to the tendering holder promptly after the earlier of the termination or
expiration of the Offer by book-entry delivery through DTC to the accounts of
the applicable DTC participants.

Backup Withholding and Information Reporting

For a discussion of certain United States federal income tax consequences to
tendering holders, including possible information reporting and backup
withholding, see “Purposes, Effects and Plans—Certain United States Federal
Income Tax Considerations.”

Withdrawal Rights

Convertible Notes tendered in the Offer may be withdrawn at any time before
12:00 midnight, New York City time, on the Expiration Date. Except as otherwise
provided in this section, tenders of Convertible Notes are irrevocable.

For a withdrawal of a tender of Convertible Notes to be effective, a written or
facsimile transmission notice of withdrawal must be received by the Depositary
prior to 12:00 midnight, New York City time, on the Expiration Date, by mail,
fax or hand delivery at its address or facsimile number listed on the back cover
of this Offer to Purchase or by a properly transmitted “Request Message” through
ATOP. Any such notice of withdrawal must:

 

  •  

specify the name of the person who tendered the Convertible Notes to be
withdrawn and the name of the DTC participant whose name appears on the security
position listing as the owner of such Convertible Notes, if different from that
of the person who deposited the Convertible Notes;

 

  •  

contain the aggregate principal amount of Convertible Notes to be withdrawn and
the number of the account at DTC to be credited with the withdrawn Convertible
Notes;

 

  •  

unless transmitted through ATOP, be signed by the holder thereof in the same
manner as the original signature on the Letter of Transmittal, including any
required signature guarantee(s); and

 

  •  

if the Letter of Transmittal was executed by a person other than the DTC
participant whose name appears on a security position listing as the owner of
the Convertible Notes, be accompanied by a properly completed irrevocable proxy
that authorized such person to effect such withdrawal on behalf of such holder.

Withdrawal of Convertible Notes can only be accomplished in accordance with the
foregoing procedures.

If you tendered your Convertible Notes through a broker, dealer, commercial
bank, trust company or other nominee and wish to withdraw your Convertible
Notes, you will need to make arrangements for withdrawal with your nominee. Your
ability to withdraw the tender of your Convertible Notes will depend upon the
terms of the arrangements you have made with your nominee and, if your nominee
is not the DTC participant tendering those Convertible Notes, the arrangements
between your nominee and such DTC participant, including any arrangements
involving intermediaries between your nominee and such DTC participant.

 

14



--------------------------------------------------------------------------------

If you tendered Convertible Notes through a broker, dealer, commercial bank,
trust company or other nominee and you wish to withdraw your Convertible Notes
after 5:00 p.m., New York City time, on the Expiration Date, you must make
arrangements with your nominee for such nominee to fax a notice of withdrawal to
the Depositary at its number on the back cover of this Offer to Purchase on your
behalf prior to 12:00 midnight, New York City time, on the Expiration Date.

Through DTC, the Depositary will return to tendering holders all Convertible
Notes in respect of which it has received valid withdrawal instructions promptly
after it receives such instructions.

All questions as to the form and validity (including time of receipt) of any
notice of withdrawal of a tender will be determined by us. In the event of a
dispute, a court of competent jurisdiction has the power to review and make
binding determinations with respect to our determinations of these matters. We
reserve the absolute right to reject any or all attempted withdrawals of
Convertible Notes that are not in proper form or the acceptance of which would,
in our opinion, be unlawful. We also reserve the right to waive any defects,
irregularities or conditions of a withdrawal as to particular Convertible Notes.
A waiver of any defect or irregularity with respect to the withdrawal of any
Convertible Note shall not constitute a waiver of the same or any other defect
or irregularity with respect to the withdrawal of any other Convertible Note
except to the extent we may otherwise so provide. Withdrawals of Convertible
Notes shall not be deemed to have been made until any defects or irregularities
have been waived by us or cured. None of us, the Depositary, the Dealer Manager,
the Information Agent or any other person will be under any duty to give
notification of any defect or irregularity in any notice of withdrawal of a
tender or incur any liability for failure to give any such notification.

Withdrawals may not be rescinded, and any Convertible Notes validly withdrawn
will thereafter be deemed not validly tendered for purposes of the Offer unless
the withdrawn Convertible Notes are validly re-tendered before the expiration of
the Offer by following the procedures described under “—Procedures for Tendering
the Convertible Notes.”

If we extend the Offer, are delayed in our acceptance for purchase of
Convertible Notes, or are unable to accept for purchase Convertible Notes under
the Offer for any reason, then, without prejudice to our rights under the Offer,
the Depositary may, subject to applicable law, retain tendered Convertible Notes
on our behalf, and such Convertible Notes may not be withdrawn except to the
extent tendering holders are entitled to withdrawal rights as described in this
section.

Purchase of the Convertible Notes; Payment of Purchase Price

Upon the terms and conditions of the Offer, promptly following the Expiration
Date, we will accept for purchase and pay for, and thereby purchase, all
Convertible Notes validly tendered and not validly withdrawn.

For purposes of the Offer, we will be deemed to have accepted for purchase and
therefore purchased Convertible Notes that are validly tendered and not validly
withdrawn only when, as and if we give notice to the Depositary of our
acceptance of such Convertible Notes for purchase.

Upon the terms and conditions of the Offer, promptly after the Expiration Date,
we will accept for purchase and pay the purchase price, and accrued and unpaid
interest payable pursuant to the terms of the Offer, for any and all of the
Convertible Notes that are validly tendered and not validly withdrawn.

We will pay the aggregate purchase price, and accrued and unpaid interest
payable pursuant to the terms of the Offer, for each of the Convertible Notes
purchased pursuant to the Offer to an account designated by the Depositary,
which will act as custodian or nominee for tendering holders for the purpose of
receiving payment from us and transmitting payment to the tendering holders.

 

15



--------------------------------------------------------------------------------

We will not pay interest on the purchase price, or the accrued and unpaid
interest payable pursuant to the terms of the Offer, with respect to any of the
Convertible Notes regardless of any delay in making payment on the part of the
Depositary or DTC. In addition, if certain events occur, we may not be obligated
to purchase Convertible Notes in the Offer. See the conditions of the Offer
under “—Conditions of the Offer.”

We will pay all transfer taxes, if any, payable on the transfer to us of
Convertible Notes purchased under the Offer. If, however, (i) payment of the
purchase price is to be made to any person other than the registered holder or
(ii) Convertible Notes not tendered for purchase are to be registered in the
name of any person other than the registered holder, then the amount of all
transfer taxes, if any (whether imposed on the registered holder, the other
person or otherwise), payable on account of the transfer to the other person,
will be deducted from the purchase price unless satisfactory evidence of the
payment of the transfer taxes, or exemption therefrom, is submitted.

Conditions of the Offer

Notwithstanding any other provision of the Offer, we will not be required to
accept for purchase and pay for any Convertible Notes tendered, and we may
terminate or amend the Offer or may postpone the acceptance for purchase of, or
the purchase of and the payment for Convertible Notes, subject to Rule 14e-1(c)
under the Exchange Act, which requires that an offeror pay the consideration
offered or return the Convertible Notes tendered promptly after the termination
or withdrawal of a tender offer, if the Minimum Tender Condition, the Financing
Condition, the Lender Consent Condition and the Noteholder Consent Condition are
not, in each case, satisfied or waived, or if:

 

  •  

in our reasonable judgment, as determined prior to the expiration of the Offer,
the purchase of Convertible Notes will result in any adverse tax consequences to
us; or

 

  •  

in our reasonable judgment, any of the following shall have occurred and be
continuing:

 

  —  

there shall have occurred:

 

  •  

any general suspension of trading in, or limitation on prices for, securities in
the United States securities or financial markets;

 

  •  

a material impairment in the trading market for debt or convertible debt
securities;

 

  •  

any suspension or limitation of trading of any of our securities on any exchange
or in the over-the-counter market;

 

  •  

a declaration of a banking moratorium or any suspension of payments in respect
of banks in the United States (whether or not mandatory);

 

  •  

any limitation (whether or not mandatory) by any governmental authority on, or
other event that, in our reasonable judgment, would have a reasonable likelihood
of affecting, the extension of credit by banks or other lending institutions in
the United States;

 

  •  

any attack on, outbreak or escalation of hostilities or acts of terrorism
involving the United States that would reasonably be expected to have a
materially adverse effect on our or our affiliates’ business, operations,
properties, condition (financial or otherwise), assets, liabilities or
prospects; or

 

  •  

any significant adverse change in the United States securities or financial
markets generally, or in the worldwide market for analytical and research
instruments, equipment,

 

16



--------------------------------------------------------------------------------

 

reagents and consumables, software and related services, that, in our reasonable
judgment, would have a material adverse effect on our or our affiliates’
business, operations, properties, condition (financial or otherwise), assets,
liabilities or prospects or those of our affiliates or in the case of any of the
foregoing existing on the date hereof, a material acceleration or worsening
thereof;

 

  —  

there exists an order, statute, rule, regulation, executive order, stay, decree,
judgment or injunction that shall have been enacted, entered, issued,
promulgated, enforced or deemed applicable by any court or governmental,
regulatory or administrative agency or instrumentality that, in our reasonable
judgment, would or would be reasonably likely to prohibit, prevent or materially
restrict or delay consummation of the Offer or that is, or is reasonably likely
to be, materially adverse to our business, operations, properties, condition
(financial or otherwise), assets, liabilities or prospects or those of our
affiliates;

 

  —  

there shall have been instituted, threatened or be pending any action or
proceeding before or by any court, governmental, regulatory or administrative
agency or instrumentality, or by any other person, in connection with the Offer,
that is, or is reasonably likely to be, in our reasonable judgment, materially
adverse to our business, operations, properties, condition (financial or
otherwise), assets, liabilities or prospects or those of our affiliates, or
which would or might, in our reasonable judgment, directly or indirectly
prohibit, prevent, restrict or delay consummation of the Offer or otherwise
adversely affect the Offer in any material manner;

 

  —  

there shall have occurred any tender offer with respect to some or all of our
outstanding common stock, or any merger, acquisition or other business
combination proposal involving us or our affiliates made by any person or
entity;

 

  —  

there exists any other actual or threatened legal impediment to the Offer or any
other circumstances that would, in our reasonable judgment, materially adversely
affect the transactions contemplated by the Offer, or the contemplated benefits
of the Offer to us or our affiliates;

 

  —  

there shall have occurred any development which would, in our reasonable
judgment, materially adversely affect our business, operations, properties,
condition (financial or otherwise), assets, liabilities or prospects or those of
our affiliates;

 

  —  

an event or events or the likely occurrence of an event or events that would or
might reasonably be expected to prohibit, restrict or delay the consummation of
the Offer; or

 

  —  

the trustee for the Convertible Notes objects in any respect to, or takes any
action that would be reasonably likely to materially and adversely affect, the
consummation of the Offer, or takes any action that challenges the validity or
effectiveness of the procedures used by us in the making of the Offer or in the
acceptance of Convertible Notes.

We expressly reserve the right, in our sole discretion, to amend or terminate
the Offer and to reject for purchase any Convertible Notes not previously
accepted for purchase, upon the occurrence of any of the conditions of the Offer
specified above. In addition, we expressly reserve the right, in our sole
discretion, to waive any of the conditions of the Offer, in whole or in part, on
or prior to the Expiration Date. We will give prompt notice of any amendment,
non-acceptance, termination or waiver to the Depositary, followed by a timely
public announcement.

These conditions are for our sole benefit, and we may assert them regardless of
the circumstances that may give rise to them or waive them in whole or in part
at any or at various times in our sole discretion. If we fail

 

17



--------------------------------------------------------------------------------

at any time to exercise any of the foregoing rights, this failure will not
constitute a waiver of such right. Each such right will be deemed an ongoing
right that we may assert at any time or at various times. All conditions to the
Offer must be satisfied or waived prior to the expiration of the Offer.

Market and Recent Prices for the Convertible Notes and the Common Stock

There is no established reporting system or trading market for trading in the
Convertible Notes. We believe that the Convertible Notes are currently traded
over-the-counter. Our common stock is listed on the New York Stock Exchange
under the symbol “PVA.” The following table sets forth, for the periods
indicated, the reported high and low closing sales prices in U.S. dollars for
our common stock on the New York Stock Exchange, rounded to the nearest cent.

 

     Common Stock Sales Prices      Cash
Dividends
Declared   Calendar Period        High              Low         

2009

        

First quarter

   $ 31.53       $ 7.22       $ 0.05625   

Second quarter

   $ 23.24       $ 10.46       $ 0.05625   

Third quarter

   $ 23.92       $ 13.16       $ 0.05625   

Fourth quarter

   $ 26.32       $ 17.25       $ 0.05625   

2010

        

First quarter

   $ 27.80       $ 21.64       $ 0.05625   

Second quarter

   $ 29.25       $ 19.63       $ 0.05625   

Third quarter

   $ 20.50       $ 13.38       $ 0.05625   

Fourth quarter

   $ 18.80       $ 14.29       $ 0.05625   

2011

        

First quarter

   $ 18.31       $ 15.02      

The closing price of our common stock on the New York Stock Exchange on March 7,
2011 was $15.91 per share.

We urge you to obtain more current price information for our common stock and
the Convertible Notes during the Offer period.

Payment of dividends is at the discretion of our Board of Directors and will
depend upon, among other factors, our earnings, capital requirements and
financial condition.

On March 8, 2011, there was $230,000,000 aggregate principal amount of
Convertible Notes outstanding.

Whether or not the Offer is consummated, subject to applicable law, we or our
affiliates may, from time to time, acquire Convertible Notes, otherwise than
pursuant to the Offer, through open market or privately negotiated transactions,
through tender offers, exchange offers or otherwise, or we may redeem notes
pursuant to their terms. Any future purchases may be on the same terms or on
terms that are more or less favorable to holders of Convertible Notes than the
terms of the Offer, and could be for cash or other consideration. Any future
purchase by us or our affiliates will depend on various factors existing at the
time of such future purchase. There can be no assurance as to which, if any, of
these alternatives (or combinations thereof) we or our affiliates may choose to
pursue in the future.

Pursuant to Rule 13e-4(f)(6) under the Exchange Act, neither we nor our
affiliates may purchase any Convertible Notes other than pursuant to the offer
until ten business days after the applicable expiration time or other date of
termination of the Offer.

 

18



--------------------------------------------------------------------------------

Source and Amount of Funds

We would need approximately $236.3 million to purchase all of the Convertible
Notes outstanding as of March 8, 2011, based on the purchase price per $1,000
principal amount of Convertible Notes of $1,027.50. The Company expects payments
for the purchase price of the Convertible Notes to be funded by the net proceeds
of a new debt financing and, at our discretion, we also may use cash on hand
and/or borrowings under our revolving credit facility.

We will use cash on hand to pay for any expense associated with any agreement
that we enter into with any bank counterparty with respect to the Call Options
and the Warrants. See “—Transactions Related to the Offer.”

Notwithstanding any other provision of this Offer, our obligations to accept for
purchase, and to pay for, any Convertible Notes validly tendered and not validly
withdrawn prior to 12:00 midnight, New York City time, on the Expiration Date is
conditioned upon, among other things, the satisfaction or waiver by us of the
Financing Condition. See “—Conditions of the Offer.”

Extension of the Offer; Termination; Amendment

We reserve the right, in our sole discretion, at any time and from time to time,
to extend the period of time during which the Offer is open, and to delay
acceptance for purchase of, and payment for any Convertible Notes by giving oral
or written notice of such extension to the Depositary and making a public
announcement of such extension. There can be no assurance that we will exercise
our right to extend the expiration time of the Offer. We also reserve the right,
in our sole discretion, to terminate the Offer and not accept for purchase or
pay for any Convertible Notes not previously accepted for purchase or paid for,
or, subject to applicable law, to postpone payment for Convertible Notes, if any
conditions of the Offer fail to be satisfied, by giving oral or written notice
of such termination or postponement to the Depositary and making a public
announcement of such termination or postponement. Our reservation of the right
to delay acceptance for purchase or to delay payment for Convertible Notes which
we have accepted for purchase is limited by Rule 14e-1(c) under the Exchange
Act, which requires payment of the consideration offered or return of the
Convertible Notes promptly after termination or withdrawal of the Offer.

Subject to compliance with applicable law, we further reserve the right, in our
sole discretion, and regardless of whether or not any of the events or
conditions described under “Conditions of the Offer” have occurred or are deemed
by us to have occurred, to amend the Offer in any respect, including, without
limitation, by decreasing or increasing the consideration offered in the Offer
to holders of Convertible Notes or by decreasing the principal amount of
Convertible Notes being sought in the Offer. Amendments to the Offer may be made
at any time and from time to time by public announcement, such announcement, in
the case of an extension, to be issued no later than 9:00 a.m., New York City
time, on the next business day after the last previously scheduled Expiration
Date.

Without limiting the manner in which we may choose to make a public
announcement, except as required by applicable law, we have no obligation to
publish, advertise or otherwise communicate any such public announcement other
than by making a press release.

If we materially change the terms of the Offer or the information concerning the
Offer or waive a condition of the Offer that results in a material change to the
circumstances of the Offer, we will disseminate additional tender offer
materials and extend the Offer (including the time within which to withdraw
tenders) to the extent required by Rule 14e-1(b) under the Exchange Act. These
rules and certain related releases and interpretations of the SEC provide that
the minimum period during which a tender offer must remain open

 

19



--------------------------------------------------------------------------------

following material changes in the terms of the tender offer or information
concerning the tender offer (other than a change in price or a change in
percentage of Convertible Notes sought) will depend on the facts and
circumstances, including the relative materiality of such terms or information.
If we:

 

  •  

increase or decrease the purchase price to be paid for the Convertible Notes; or

 

  •  

decrease the principal amount of Convertible Notes we are seeking to purchase,

then the Offer must remain open, or will be extended, until at least ten
business days from, and including, the date that notice of any such change is
first published, sent or given in the manner described above. For purposes of
the Offer, a “business day” means any day other than a Saturday, Sunday or
United States federal holiday and consists of the time period from 12:01 a.m.
through 12:00 midnight, New York City time.

Other than an extension of the Offer, we are not aware of any circumstance that
would cause us to delay acceptance of any validly tendered Convertible Notes.

Security Ownership

Neither we, nor to the best of our knowledge, any of our executive officers,
directors, affiliates or subsidiaries nor, to the best of our knowledge, any of
our subsidiaries’ directors or executive officers, nor any associates or
subsidiaries of any of the foregoing, (a) owns any Convertible Notes or (b) has
effected any transactions involving the Convertible Notes during the 60 days
prior to the date of this Offer to Purchase. To the best of our knowledge, we
will not acquire any Convertible Notes from any of our directors, officers or
affiliates pursuant to the Offer.

Brokerage Commissions

A registered holder of Convertible Notes that tenders its Convertible Notes
directly to the Depositary will not need to pay any brokerage fee or commission
to us, the Dealer Manager or the Depositary in connection with the tender of
such Convertible Notes. However, if a tendering holder effectuates such tender
through its broker, dealer, commercial bank, trust company or other nominee,
that holder may be required to pay such entity fees or commissions. If you hold
your Convertible Notes through a broker or bank other than the Dealer Manager,
you should ask your broker or bank if you will be charged a fee to tender your
Convertible Notes through such broker or bank.

Fees and Expenses

We will bear the expenses of soliciting tenders of Convertible Notes. The
principal solicitation is being made by mail. Additional solicitation may,
however, be made by e-mail, facsimile transmission, and telephone or in person
by our officers and other employees and those of our affiliates and others
acting on our behalf. The Company will, upon request, reimburse brokers and
dealers for customary mailing and handling expenses incurred by them in
forwarding this Offer to Purchase to the beneficial owners of Convertible Notes
held by them as a nominee or in a fiduciary capacity.

 

20



--------------------------------------------------------------------------------

No Recommendation

Our Board of Directors has approved the Offer. However, none of us, our
management or Board of Directors, the Dealer Manager, the Depositary or the
Information Agent makes any recommendation to any holder of Convertible Notes as
to whether to tender any Convertible Notes. None of us, our management or Board
of Directors, the Dealer Manager, the Depositary or the Information Agent has
authorized any person to give any information or to make any representation in
connection with the Offer other than the information and representations
contained in this Offer to Purchase or in the Letter of Transmittal. If anyone
makes any recommendation or representation or gives any such information, you
should not rely upon that recommendation, representation or information as
having been authorized by us, the Dealer Manager, the Depositary or the
Information Agent.

Before making your decision, we urge you to read this Offer to Purchase,
including the documents incorporated by reference herein, and the Letter of
Transmittal in their entirety. We also urge you to consult your financial and
tax advisors in making your own decisions on what action, if any, to take in
light of your own particular circumstances.

Persons Employed in Connection with the Offer

Dealer Manager

The Dealer Manager for the Offer is J.P. Morgan Securities LLC. We have agreed
to pay the Dealer Manager a customary fee for its services as Dealer Manager in
connection with the Offer and to reimburse the Dealer Manager for certain
expenses incurred in connection with the Offer. We have also agreed to indemnify
the Dealer Manager against certain liabilities that may arise in connection with
the Offer, including liabilities under the federal securities laws.

The Dealer Manager and its affiliates have rendered and may in the future render
various securities underwriting, investment banking, lending and commercial
banking services and other advisory services to us and our subsidiaries. An
affiliate of the Dealer Manager is also the administrative agent and the letter
of credit issuing bank under our revolving credit facility, and the Dealer
Manager is also the sole bookrunner and sole arranger under our revolving credit
facility. The Dealer Manager has received, and may in the future receive,
customary compensation from us and our subsidiaries for such services. In the
ordinary course of business, including in its trading and brokerage operations
and in a fiduciary capacity, the Dealer Manager and its affiliates may hold
positions, both long and short, for its own account and for those of its
customers, in our securities. The Dealer Manager may from time to time hold
Convertible Notes and shares of our common stock in its proprietary accounts,
and, to the extent it owns Convertible Notes in these accounts at the time of
the Offer, the Dealer Manager may tender these Convertible Notes.

Depositary

Global Bondholder Services Corporation has been appointed as the Depositary for
the Offer. We have agreed to pay the Depositary reasonable and customary fees
for its services and will reimburse the Depositary for its reasonable
out-of-pocket expenses. All documents, if any, required to be delivered to the
Depositary should be sent or delivered to the Depositary at the address listed
on the back cover of this Offer to Purchase. Delivery of the Letter of
Transmittal to an address or transmission of instructions via facsimile other
than as set forth on the back cover of this Offer to Purchase does not
constitute a valid delivery of the Letter of Transmittal or such instructions.
See “—Procedures for Tendering the Convertible Notes.”

Information Agent

Global Bondholder Services Corporation has been appointed as the Information
Agent for the Offer. We have agreed to pay the Information Agent reasonable and
customary fees for its services and will reimburse the

 

21



--------------------------------------------------------------------------------

Information Agent for its reasonable out-of-pocket expenses. Any questions and
requests for assistance or requests for additional copies of this Offer to
Purchase or the Letter of Transmittal should be directed to the Information
Agent at the address listed on the back cover of this Offer to Purchase.

None of the Dealer Manager, the Depositary or the Information Agent is
responsible for the accuracy or completeness of the information contained in
this document or for any failure by us to disclose events that may have occurred
and may affect the significance or accuracy of such information.

Transactions Related to the Offer

In December 2007, contemporaneous with the original offering of the Convertible
Notes, we (i) purchased the Call Options to reduce the potential dilution upon
conversion of any Convertible Notes, and (ii) sold the Warrants. The combined
effect of the Call Options and the Warrants is to effectively increase the
conversion price of the Convertible Notes. In connection with the Offer, we may
enter into agreements with one or more of the bank counterparties pursuant to
which we would terminate or otherwise unwind in part or in full certain of the
Call Options and the Warrants.

Miscellaneous

This Offer to Purchase and the Letter of Transmittal will be mailed to record
holders of our Convertible Notes and will be furnished to brokers, dealers,
commercial banks and trust companies whose names, or the names of whose
nominees, appear on our list of holders of Convertible Notes or, if applicable,
who are listed as participants in a clearing agency’s security position listing
for subsequent transmittal to beneficial owners of Convertible Notes.

The Offer is not being made to (nor will tenders of Convertible Notes be
accepted from or on behalf of) holders of Convertible Notes in any jurisdiction
in which the making or acceptance of the Offer would not be in compliance with
the laws of such jurisdiction. However, we, in our sole discretion, may take
such action as we may deem necessary to make or extend the Offer in any such
jurisdiction.

We are not aware of any jurisdiction where the making of the Offer is not in
compliance with applicable law. If it becomes aware of any jurisdiction where
the making of the Offer or the acceptance of Convertible Notes pursuant thereto
is not in compliance with applicable law, we will make a good faith effort to
comply with the applicable law. If, after such good faith effort, we cannot
comply with the applicable law, the Offer will not be made to (nor will tenders
be accepted from or on behalf of) the holders of Convertible Notes in such
jurisdiction.

None of us, our management or Board of Directors, the Dealer Manager, the
Depositary or the Information Agent has authorized any person to give any
information or to make any representation in connection with the Offer other
than the information and representations contained in this Offer to Purchase or
in the Letter of Transmittal. If anyone makes any recommendation or
representation or gives any such information, you should not rely upon that
recommendation, representation or information as having been authorized by us,
the Dealer Manager, the Depositary or the Information Agent.

 

22



--------------------------------------------------------------------------------

PURPOSES, EFFECTS AND PLANS

Purposes of the Offer

The principal purpose of the Offer is to refinance the Convertible Notes using
the net proceeds of a new debt financing.

Future Purchases

Following completion of the Offer, we may repurchase additional Convertible
Notes that remain outstanding in the open market, in privately negotiated
transactions or otherwise. Future purchases of Convertible Notes that remain
outstanding after the Offer may be on terms that are more or less favorable than
the Offer. Future purchases, if any, will depend on many factors, which include
market conditions and the condition of our business.

Material Differences in the Rights of Convertible Note Holders as a Result of
the Offer

Effects on the Holders of Convertible Notes Tendered and Accepted in the Offer

If your Convertible Notes are tendered and accepted in the Offer, you will
receive the purchase price per $1,000 principal amount of Convertible Notes
tendered and accepted, but will give up rights and obligations associated with
ownership of such Convertible Notes. Below is a summary of certain rights that
you will forgo and obligations of which you will be relieved if you tender your
Convertible Notes and the tender is accepted. The summary below does not purport
to describe all of the terms of the Convertible Notes and is qualified in its
entirety by reference to the Subordinated Indenture, dated as of December 5,
2007 (the “Base Indenture”), among the Company, the subsidiary guarantors named
therein, and Wells Fargo Bank, N.A., as trustee (the “Trustee”), as amended and
supplemented by the First Supplemental Indenture, dated as of December 5, 2007,
between the Company and the Trustee (the “Supplemental Indenture” and, together
with the Base Indenture, the “Indenture”), each of which is incorporated herein
by reference. See “Where You Can Find More Information.”

Cash Distributions. If you continue to hold any Convertible Notes after
settlement of the Offer, you will be entitled under the terms of the Convertible
Notes to receive regular semi-annual interest payments at the rate of 4.50% per
annum.

Conversion Rights of Holders. If you continue to hold any Convertible Notes
after settlement of the Offer, subject to the conditions and during the periods
and under the circumstances described below, you may convert your Convertible
Notes into a cash settlement amount determined by reference to the then
applicable conversion rate (as of the date of this Offer to Purchase 17.3160
shares of our common stock per $1,000 principal amount of Convertible Notes)
(subject to adjustment upon the occurrence of certain events), (i) prior to the
close of business on the business day immediately preceding September 15, 2012,
only upon satisfactions of one or more of the conditions described below and
(ii) on or after September 15, 2012, at any time prior to the close of business
on the third business day immediately preceding November 15, 2012 irrespective
of the conditions described below:

 

  •  

You may surrender all or a portion of your Convertible Notes for conversion
during any fiscal quarter (and only during such fiscal quarter), if the last
reported sale price of the common stock for at least 20 trading days (whether or
not consecutive) during a period of 30 consecutive trading days ending on the
last trading day of the preceding fiscal quarter is greater than or equal to
130% of the applicable conversion price on each such trading day.

 

  •  

You may surrender your Convertible Notes for conversion during the five business
day period after any ten consecutive trading day period in which the trading
price per $1,000 principal amount of Convertible Notes for each day of such
period was less than 98% of the product of the last reported sale price of our
common stock and the applicable conversion rate.

 

23



--------------------------------------------------------------------------------

  •  

If we elect to:

 

  —  

issue to all or substantially all holders of our common stock certain rights
entitling them to purchase, for a period expiring within 60 days after the date
of the distribution, shares of our common stock at a price per share less than
the average of the last reported sale prices of a share of our common stock for
the 10 consecutive trading day period ending on the trading day preceding the
date of announcement of such issuance; or

 

  —  

distribute to all or substantially all holders of our common stock our assets,
debt securities or certain rights to purchase our securities, which distribution
has a per share value, as reasonably determined by our Board of Directors,
exceeding 10% of the last reported sale price of our common stock on the trading
day preceding the date of announcement for such distribution,

we must notify you, in the manner provided in the Indenture, at least 30
scheduled trading days prior to the ex-dividend date for such issuance or
distribution. Once we have given such notice, you may surrender the Convertible
Notes for conversion into cash and shares of our common stock at any time until
the earlier of 5:00 p.m., New York City time, on the business day immediately
prior to such ex-dividend date or our announcement that such issuance or
distribution will not take place, even if the Convertible Notes are not
otherwise convertible at such time.

 

  •  

If, prior to the close of business on the business day immediately preceding
September 15, 2012, a transaction or event that constitutes a “fundamental
change” or a “make-whole fundamental change” (each as defined in the Indenture)
occurs, regardless of whether you have the right to require the Company to
purchase the Convertible Notes pursuant to the Indenture, or if the Company is a
party to a consolidation, merger, binding share exchange, or transfer or lease
of all or substantially all of the Company’s assets, pursuant to which our
common stock would be converted into cash, securities or other assets, you may
surrender Convertible Notes for conversion into cash and shares of our common
stock at any time from or after the effective date of such transaction until 35
trading days after such effective date or, if such transaction also constitutes
a fundamental change, until the close of business on the business day
immediately preceding the related fundamental change purchase date. The Company
will notify you and the Trustee as promptly as practicable following the date
the Company publically announces such transaction (but in any event, within five
scheduled trading days after the effective date of such transaction).

Purchase at Option of Holders upon a Fundamental Change. If you continue to hold
any Convertible Notes after settlement of the Offer, in the event we undergo a
Fundamental Change (as defined in the Indenture), you will have the right, at
your option, to require us to purchase your Convertible Notes, or any portion of
the principal amount thereof that is equal to $1,000 or any multiple thereof,
for a cash purchase price equal to 100% of the principal amount of the
Convertible Notes to be purchased plus accrued and unpaid interest, if any, to,
but excluding, the fundamental change purchase date (unless the fundamental
change purchase date is between a regular record date and the interest payment
date to which it related, in which case the Company will instead pay the full
amount of accrued and unpaid interest to the holder of record on such regular
record date). The fundamental change purchase date will be the date specified by
the Company that is no earlier than the 20th calendar day following the date of,
and no later than the 45th calendar day following the date of, the Company’s
fundamental change notice.

Effects on the Holders of Convertible Notes not Tendered in the Offer

The rights and obligations under the Convertible Notes, if any, that remain
outstanding after settlement of the Offer will not change as a result of the
Offer.

Following settlement of the Offer, any trading market for the remaining
outstanding Convertible Notes may be less liquid and more sporadic, and market
prices may fluctuate significantly depending on the volume of any trading in the
Convertible Notes. Although you may be able to sell Convertible Notes that you
do not tender

 

24



--------------------------------------------------------------------------------

after settlement of the Offer, we cannot predict or assure you the price at
which you will be able to sell such Convertible Notes, which may be higher or
lower than the purchase price paid by us in the Offer. Settlement of the Offer
will further reduce the liquidity of the Convertible Notes, and there can be no
assurance that holders of the Convertible Notes after the completion of the
Offer will be able to find willing buyers for their Convertible Notes after the
Offer. See below under “—Effects of the Offer on the Market for Convertible
Notes.”

The closing price of our common stock on the New York Stock Exchange on March 7,
2011 was $15.91 per share. The current conversion rate for the notes is 17.3160
shares of our common stock per $1,000 principal amount of Convertible Notes
(which is equal to a conversion price of approximately $57.75 per share of our
common stock).

From time to time following the expiration time or other date of termination of
the Offer, subject to applicable law, including the limitation described below,
we or our affiliates may acquire any notes that are not tendered pursuant to
such offer through open market purchases, privately negotiated transactions,
tender offers, exchange offers, redemptions or otherwise, upon such terms and at
such prices as we may determine, which may be more or less than the price to be
paid pursuant to the offer and could be for cash or other consideration. There
can be no assurance as to which, if any, any of these alternatives or
combinations thereof we or our affiliates will choose to pursue in the future.

Pursuant to Rule 13e-4(f)(6) under the Exchange Act, neither we nor our
affiliates may purchase any Convertible Notes other than pursuant to the Offer
until ten business days after the applicable expiration time or other date of
termination of the Offer.

Effects of the Offer on the Market for Convertible Notes

Our purchase of Convertible Notes in the Offer will reduce the principal amount
of Convertible Notes that might otherwise be traded publicly and may reduce the
number of holders of our Convertible Notes. There is no established reporting
system or trading market for trading in the Convertible Notes. However, we
believe the Convertible Notes are currently traded over-the-counter.

Following settlement of the Offer, any trading market for the remaining
outstanding Convertible Notes may be less liquid and more sporadic, and market
prices may fluctuate significantly depending on the volume of any trading in the
Convertible Notes. You may be able to sell Convertible Notes that you do not
tender, however, we cannot predict or assure you the price at which you will be
able to sell such Convertible Notes, which may be higher or lower than the
purchase price paid by us in the Offer. Settlement of the Offer will further
reduce the liquidity of the Convertible Notes, and there can be no assurance
that holders of the Convertible Notes after the completion of the Offer will be
able to find willing buyers for their Convertible Notes after the Offer.

Retirement and Cancellation

Any Convertible Notes not tendered or tendered but not accepted because they
were not validly tendered shall remain outstanding upon completion of the Offer.
All Convertible Notes validly tendered and accepted in the Offer will be retired
and cancelled.

Plans, Proposals or Negotiations

On February 17, 2011, A. James Dearlove resigned as President of the Company,
effective immediately. Mr. Dearlove will remain as Chief Executive Officer of
the Company until May 4, 2011, the date of the Company’s 2011 Annual Meeting of
Shareholders (the “2011 Annual Meeting”), at which time he will retire.
Mr. Dearlove will not stand for reelection to the Board of Directors at the 2011
Annual Meeting.

 

25



--------------------------------------------------------------------------------

Except as disclosed in this Offer to Purchase (including documents incorporated
by reference herein), the Company does not currently have any plans, proposals
or negotiations underway that relate to or would result in:

 

  •  

any extraordinary transaction, such as a merger, reorganization or liquidation,
involving us or any of our subsidiaries;

 

  •  

any purchase, sale or transfer of an amount of our assets or any of the Company,
or and of its subsidiaries’ assets which is material to the Company and its
subsidiaries, taken as a whole;

 

  •  

any material change in our present dividend rate or policy, our capitalization,
indebtedness;

 

  •  

plans for any change in our present board of directors or management or any
plans or proposals to change the number or term of the board of directors
(although we may fill vacancies arising on the board of directors) or to change
any material term of the employment contract of any executive officer;

 

  •  

any other change in the structure or business of the Company;

 

  •  

the Company’s common stock ceasing to be listed on the New York Stock Exchange;

 

  •  

the Company’s common shares becoming eligible for termination of registration
under Section 12(g) of the Exchange Act;

 

  •  

the suspension of the Company’s obligation to file reports under the Exchange
Act;

 

  •  

the acquisition or disposition by any person of our securities other than
acquisitions or dispositions made in the ordinary course of business; or

 

  •  

any change in the governing instruments of the Company or other actions that
could impede the acquisition of control of us.

Accounting Treatment of Repurchases of the Convertible Notes in the Offer

The consideration we pay for any Convertible Notes will extinguish the carrying
value of the Convertible Notes, which includes the then current fair value of
the conversion feature that is bifurcated for accounting purposes. The
difference between the consideration we pay and the carrying value of the
Convertible Notes plus related unamortized debt issuance costs will be recorded
as a gain/loss on extinguishment in the income statement.

Certain United States Federal Income Tax Considerations

TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT CIRCULAR 230, HOLDERS ARE HEREBY
NOTIFIED THAT: (A) ANY DISCUSSION OF FEDERAL TAX ISSUES IN THIS OFFER TO
PURCHASE IS NOT INTENDED OR WRITTEN TO BE RELIED UPON, AND CANNOT BE RELIED
UPON, BY HOLDERS FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON
HOLDERS UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”);
(B) SUCH DISCUSSION IS INCLUDED HEREIN BY THE COMPANY IN CONNECTION WITH THE
PROMOTION OR MARKETING (WITHIN THE MEANING OF CIRCULAR 230) BY THE COMPANY OF
THE TRANSACTIONS OR MATTERS ADDRESSED HEREIN; AND (C) HOLDERS SHOULD SEEK ADVICE
BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

 

26



--------------------------------------------------------------------------------

The following is a general summary of certain U.S. federal income tax
considerations of the Offer that may be relevant to beneficial owners of the
Convertible Notes. This summary is based on the Code, Treasury regulations
promulgated thereunder, administrative rulings and court decisions, all as in
effect as of the date hereof and all of which are subject to differing
interpretations and/or change at any time (possibly with retroactive effect). We
have not and will not seek any ruling from the Internal Revenue Service (“IRS”)
or an opinion of counsel regarding the matters described below. No assurance can
be given that the IRS would not assert, or that a court would not sustain, a
position contrary to any of the tax consequences set forth below.

This summary assumes that the Convertible Notes are held as capital assets
within the meaning of Section 1221 of the Code (generally, property held for
investment). This summary is not a complete description of all the tax
consequences of a sale of a Convertible Note pursuant to the Offer and, in
particular, may not address U.S. federal income tax considerations applicable to
persons subject to special treatment under U.S. federal income tax law
(including, for example, financial institutions, dealers in securities or
currencies, traders in securities that elect to apply a mark-to-market method of
accounting, U.S. expatriates, persons who hold their Convertible Notes as part
of a hedge, straddle or conversion transaction, or other integrated investment,
insurance companies, regulated investment companies, real estate investment
trusts, entities treated as partnerships for U.S. federal income tax purposes
and holders of interests therein, U.S. Holders (as defined below) whose
functional currency is not the U.S. dollar, persons subject to the alternative
minimum tax, and tax-exempt entities). Furthermore, this discussion does not
address any U.S. federal estate, gift or alternative minimum tax consequences or
any state, local or foreign tax consequences. Holders are urged to consult their
tax advisors regarding the U.S. federal, state, local, and foreign income and
other tax consequences of the receipt of cash in exchange for Convertible Notes
pursuant to the Offer.

For purposes of this discussion, the term “U.S. Holder” means a beneficial owner
of a Convertible Note that is, for U.S. federal income tax purposes:

 

  •  

an individual who is a U.S. citizen or U.S. resident alien;

 

  •  

a corporation, or other entity taxable as a corporation for U.S. federal income
tax purposes, that was created or organized in or under the laws of the United
States, any state thereof or the District of Columbia;

 

  •  

an estate whose income is subject to U.S. federal income taxation regardless of
its source; or

 

  •  

a trust if a court within the United States is able to exercise primary
supervision over the administration of the trust and one or more United States
persons (within the meaning of the Code) have the authority to control all
substantial decisions of the trust, or that has a valid election in effect under
applicable U.S. Treasury regulations to be treated as a United States person.

For purposes of this discussion, the term “Non-U.S. Holder” means a beneficial
owner of a Convertible Note that is an individual, corporation, estate or trust
that is not a U.S. Holder.

If an entity classified as a partnership for U.S. federal income tax purposes is
a beneficial owner of Convertible Notes, the tax treatment of a partner in the
partnership will depend upon the status of the partner and the activities of the
partnership. For purposes of determining whether we have an obligation to
withhold taxes from payments made with respect to the Convertible Notes, a
partnership that is created or organized under the laws of the United States or
one of its states is treated as a U.S. Holder. Partners in a partnership that
owns Convertible Notes should consult their tax advisors as to the particular
U.S. federal income tax consequences applicable to them.

 

27



--------------------------------------------------------------------------------

Tendering U.S. Holders

Sale of Convertible Notes Pursuant to the Offer

A U.S. Holder that receives cash in exchange for a Convertible Note pursuant to
the Offer will recognize gain or loss equal to the difference between the amount
of cash received for the Convertible Note (other than amounts attributable to
accrued and unpaid interest, which amounts will be taxed as ordinary interest
income to the extent not previously included in income) and the U.S. Holder’s
adjusted tax basis in the Convertible Note. A U.S. Holder’s adjusted tax basis
in a Convertible Note generally will be equal to the cost of the Convertible
Note, increased by any amounts included in income by the U.S. Holder as market
discount, and reduced by any amortizable bond premium that the U.S. Holder has
previously deducted with respect to the Convertible Note. Subject to the market
discount rules discussed below, such gain or loss will be capital gain or loss.
Capital gains of non-corporate U.S. Holders derived with respect to Convertible
Notes held for more than one year are generally eligible for reduced rates of
taxation for U.S. federal income tax purposes. The deductibility of capital
losses is subject to limitations.

Market Discount

Gain recognized by a U.S. Holder will be treated as ordinary income to the
extent of any market discount on the Convertible Note that has accrued during
the period that the U.S. Holder held the Convertible Note and that has not
previously been included in income by the U.S. Holder. A Convertible Note
generally will be considered to be acquired with market discount if the initial
tax basis of the Convertible Note in the hands of the U.S. Holder was less than
the stated redemption price at maturity of the Note by more than a specified de
minimis amount. Market discount accrues on a ratable basis, unless the U.S.
Holder elects to accrue the market discount using a constant-yield method.

Information Reporting, FIRPTA Withholding and Backup Withholding

U.S. HOLDERS WHO ARE NOT OTHERWISE SUBJECT TO BACKUP WITHHOLDING OR
FIRPTAWITHHOLDING WILL BE SUBJECT TO SUCH WITHHOLDING IF THEY FAIL TO PROVIDE US
WITH THE CERTIFICATIONS DESCRIBED BELOW AND INCLUDED IN THE LETTER OF
TRANSMITTAL.

Payments of cash in exchange for a Convertible Note, including any cash
attributable to accrued but unpaid interest, generally are subject to
information reporting unless you are an exempt recipient (such as a
corporation). Such payments may also be subject to backup withholding at the
applicable rate if you fail to supply a taxpayer identification number and
otherwise comply with the rules for establishing an exemption from backup
withholding. Amounts withheld under the backup withholding rules generally will
be allowed as a refund or credit against your U.S. federal income tax liability,
provided that certain information is furnished to the IRS.

The Foreign Investment in Real Property Tax Act, which is referred to as FIRPTA,
imposes a tax on foreign persons who dispose of a United States real property
interest (as defined by FIRPTA). To help assure the collection of the tax,
FIRPTA requires that, in the absence of an applicable exception, a person
acquiring a United States real property interest must withhold 10% of the
consideration and remit it to the U.S Treasury as, in effect, an estimated tax
payment by the transferor. One exception to the withholding requirement is where
the transferor has certified under the penalties of perjury that it is not a
foreign person.

In general, convertible notes issued by a corporation that is a “United States
real property holding corporation,” or “USRPHC,” are treated as United States
real property interests. We believe that we are a USRPHC. Consequently, the
proceeds from the sale of Convertible Notes pursuant to the Offer may be subject
to a 10% withholding tax, as described in further detail below under “—Sale of
Convertible Notes Pursuant to the Offer and FIRPTA Withholding.” To avoid a
FIRPTA withholding of 10% of its proceeds from its tendered

 

28



--------------------------------------------------------------------------------

Convertible Notes, a tendering U.S. Holder should complete the Certification of
Non-Foreign Status included in the Letter of Transmittal.

Tendering Non-U.S. Holders

Sale of Convertible Notes Pursuant to the Offer and FIRPTA Withholding

Any gain realized on the receipt of cash in exchange for a Convertible Note
(except with respect to the portion of the cash, if any, attributable to accrued
and unpaid interest, which will be taxed as described below) generally will not
be subject to U.S. federal income tax unless:

 

  •  

the gain is effectively connected with your conduct of a trade or business
conducted in the United States;

 

  •  

you are an individual who has been present in the United States for 183 days or
more in the taxable year of disposition and certain other requirements are met;
or

 

  •  

we are or have been a USRPHC for U.S. federal income tax purposes and certain
other conditions are met.

If you are a Non-U.S. Holder described in the first bullet point above, you
generally will be taxed in the same manner as a U.S. Holder (unless an income
tax treaty provides otherwise), and if you are a corporate holder, you may also
be subject to a branch profits tax on your effectively connected earnings and
profits at a 30% rate, or such lower rate as may be provided for by an
applicable income tax treaty.

If you are a Non-U.S. Holder described in the second bullet point above, you
generally will be subject to a flat 30% tax on the gain, which may be offset by
U.S. source capital losses.

With respect to the third bullet point above, we believe that we currently are a
USRPHC. Because we believe, however, that our stock is “regularly traded on an
established securities market,” you would not be subject to U.S. federal income
tax on gain recognized on the sale of your Convertible Notes pursuant to the
Offer solely because of our status as a USRPHC, unless:

 

  •  

the Convertible Notes are “regularly traded on an established securities market”
and you owned, actually or constructively, more than 5% of the outstanding
Convertible Notes at any time during the shorter of the five-year period
preceding the date of the sale of the Convertible Notes pursuant to the Offer or
your holding period for those Convertible Notes (the “Regularly Traded Test”);
or

 

  •  

the Convertible Notes are not “regularly traded on an established securities
market” and you own, actually or constructively, an amount of the Convertible
Notes that had, on the last date that you acquired any portion of the
Convertible Notes, a fair market value greater than the fair market value on
that date of 5% of our outstanding shares of common stock (the “5% Acquisition
Test”).

For purposes of the rules above, we believe that the Convertible Notes should
not be treated as “regularly traded on an established securities market.”
Accordingly, if you satisfy the 5% Acquisition Test, any gain on the sale of
your Convertible Notes will be subject to U.S. federal income tax at tax rates
generally applicable to U.S. taxpayers, and the proceeds from the sale will be
subject to a 10% withholding tax.

Because of the difficulty of determining whether Convertible Notes held by a
particular beneficial owner are United States real property interests under the
5% Acquisition Test, we will withhold 10% of the proceeds payable to you on the
sale of your Convertible Notes pursuant to the Offer unless you can provide us
with documentation and certifications establishing to our satisfaction that
withholding is not required as to you. Any

 

29



--------------------------------------------------------------------------------

amount withheld will be allowed as a refund or credit against your U.S. federal
income tax liability, provided that certain required information is furnished to
the IRS. Non-U.S. Holders that are considering the tender of their Convertible
Notes should contact the Information Agent for further information.

The determination of whether debt instruments are considered to be “regularly
traded on an established securities market” is unclear. If, contrary to our
belief, the Convertible Notes are considered to be “regularly traded on an
established securities market,” gain on the sale of your Convertible Notes will
be subject to U.S. federal income tax if you satisfy the Regularly Traded Test,
even you do not satisfy the 5% Acquisition Test.

If you own or have owned an amount of Convertible Notes that satisfies either
the Regularly Traded Test or the 5% Acquisition Test, you are strongly
encouraged to consult your own tax advisors concerning the consequences of a
sale of your Convertible Notes pursuant to the Offer, including your ability to
provide evidence supporting an exemption from withholding.

Accrued but Unpaid Interest

You will not be subject to the 30% U.S. federal withholding tax with respect to
the portion of the cash attributable to accrued but unpaid interest on the
Convertible Notes, provided interest on the Convertible Notes is not effectively
connected with your conduct of a trade or business within the United States,
and:

 

  •  

you do not own, actually or constructively, 10% or more of the total combined
voting power of all classes of our stock entitled to vote;

 

  •  

you are not a “controlled foreign corporation” with respect to which we are,
directly or indirectly, a “related person”; and

 

  •  

you provide your name and address, and certify, under penalties of perjury, that
you are not a United States person (on a properly executed IRS Form W-8BEN), or
you hold your Convertible Notes through certain foreign intermediaries and both
you and the foreign intermediaries satisfy the certification requirements of
applicable Treasury regulations.

If you cannot satisfy the requirements described above, you will be subject to
the 30% U.S. federal withholding tax with respect to the portion of the cash
attributable to accrued and unpaid interest on the Convertible Notes, unless you
properly claim an exemption from or reduction in withholding under the benefits
of an applicable income tax treaty and you provide a properly executed IRS Form
W-8BEN claiming such exemption or reduction, or the interest is effectively
connected with your conduct of a U.S. trade or business and you provide a
properly executed IRS Form W-8ECI.

Information Reporting and Backup Withholding

We are required to report annually to the IRS and to you the amount of any
interest paid to you, regardless of whether any tax was actually withheld.
Copies of the information returns reporting such interest payments and the
amount withheld may also be made available to the tax authorities in the country
in which you reside under the provisions of an applicable income tax treaty.

You generally will be required to comply with certain certification procedures
to establish that you are not a United States person in order to avoid backup
withholding with respect to payments of cash in exchange for a Convertible Note,
including any cash attributable to accrued but unpaid interest. Any amounts
withheld under the backup withholding rules generally will be allowed as a
refund or credit against your U.S. federal income tax liability, if any,
provided that certain required information is provided to the IRS.

Non-Tendering Holders

A Holder whose Convertible Notes are not purchased by us pursuant to the Offer
will not incur any U.S. federal income tax liability as a result of the
consummation of the Offer.

 

30



--------------------------------------------------------------------------------

The Depositary for the Offer is:

Global Bondholder Services Corporation

 

By Hand, Overnight Delivery or Mail

(Registered or Certified Mail Recommended):

  

By Facsimile Transmission

(for Eligible Institutions only):

Global Bondholder Services Corporation

65 Broadway, Suite 404

New York, New York 10006

Attention: Corporate Actions

  

Global Bondholder Services Corporation

(212) 430-3775

Attention: Corporate Actions

   Confirm by Telephone:    (212) 430-3774

Any questions or requests for assistance may be directed to the Dealer Manager
or the Information Agent at their respective telephone numbers as set forth
below. Any requests for additional copies of this Offer to Purchase, the Letter
of Transmittal or related documents may be directed to the Information Agent. A
holder may also contact such holder’s broker, dealer, commercial bank, trust
company or other nominee for assistance concerning the Offer.

The Information Agent for the Offer is:

Global Bondholder Services Corporation

65 Broadway, Suite 404

New York, New York 10006

Banks and Brokers, Call Collect:

(212) 430-3774

All Others Call Toll Free:

(866) 470-3900

The Dealer Manager for the Offer is:

J.P. Morgan Securities LLC

383 Madison Avenue, 4th Floor

New York, New York 10179

(800) 261-5767 (toll free)

Attention: Syndicate Desk

 

31



--------------------------------------------------------------------------------

Exhibit B

LOGO [g160125g34u92.jpg]

LETTER OF TRANSMITTAL TO TENDER

PENN VIRGINIA CORPORATION OFFER TO PURCHASE FOR CASH

ANY AND ALL OF ITS OUTSTANDING

4.50% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2012

(CUSIP No. 707882AA4)

 

THE OFFER WILL EXPIRE AT 12:00 MIDNIGHT, NEW YORK CITY TIME, ON MONDAY, APRIL 4,
2011, UNLESS THE OFFER IS EXTENDED OR EARLIER TERMINATED BY US (SUCH TIME, AS
SAME MAY BE EXTENDED, THE “EXPIRATION DATE”). TENDERS MAY BE WITHDRAWN AT ANY
TIME PRIOR TO THE EXPIRATION DATE, BUT NOT THEREAFTER. HOLDERS OF PENN VIRGINIA
CORPORATION’S 4.50% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2012 (“CONVERTIBLE
NOTES”) MUST VALIDLY TENDER, AND NOT VALIDLY WITHDRAW, THEIR CONVERTIBLE NOTES
AT OR PRIOR TO THE EXPIRATION DATE TO BE ELIGIBLE TO RECEIVE THE PURCHASE PRICE
(AS DEFINED IN THE OFFER TO PURCHASE). TENDERS OF CONVERTIBLE NOTES MAY BE
WITHDRAWN AT ANY TIME PRIOR TO THE EXPIRATION TIME, BUT NOT THEREAFTER.

The Depositary for the Offer is:

Global Bondholder Services Corporation

 

By Hand, Overnight Delivery or Mail

(Registered or Certified Mail Recommended):

  

By Facsimile Transmission

(for Eligible Institutions only):

Global Bondholder Services Corporation

65 Broadway, Suite 404

New York, New York 10006

Attention: Corporate Actions

  

Global Bondholder Services Corporation

(212) 430-3775

Attention: Corporate Actions

   Confirm by Telephone:    (212) 430-3774

DELIVERY OF THIS LETTER OF TRANSMITTAL OTHER THAN AS SET FORTH ABOVE WILL NOT
CONSTITUTE A VALID DELIVERY. THIS LETTER OF TRANSMITTAL NEED NOT BE COMPLETED BY
HOLDERS TENDERING CONVERTIBLE NOTES BY ATOP (AS HEREINAFTER DEFINED). DELIVERY
OF THIS LETTER OF TRANSMITTAL, ANY CONVERTIBLE NOTES AND OTHER REQUIRED
DOCUMENTS TO THE DEPOSITORY TRUST COMPANY (“DTC”) DOES NOT CONSTITUTE DELIVERY
TO THE DEPOSITARY.

The instructions contained herein should be read carefully before this Letter of
Transmittal is completed. All capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Offer to Purchase, dated March
8, 2011 (the “Offer to Purchase”).

Questions and requests for assistance relating to the procedures for tendering
Convertible Notes and requests for additional copies of the Offer to Purchase
and this Letter of Transmittal may be directed to Global Bondholder Services
Corporation, as the information agent for the Offer (the “Information Agent”),
at its address and telephone numbers listed on the back cover of this Letter of
Transmittal. Questions regarding the Offer may also be directed to J.P. Morgan
Securities LLC, as the dealer manager for the Offer (the “Dealer Manager”), at
its address and telephone number listed on the back cover of this Letter of
Transmittal.



--------------------------------------------------------------------------------

This Letter of Transmittal and the instructions hereto (this “Letter of
Transmittal”), the Offer to Purchase (together with this Letter of Transmittal,
as amended and supplemented from time to time, the “Offer Documents”) constitute
an offer (the “Offer”) by Penn Virginia Corporation, a Virginia corporation (the
“Company”), on the terms and subject to the conditions set forth in the Offer
Documents, to purchase any and all outstanding Convertible Notes for the cash
purchase price set forth in the Offer to Purchase. In addition, Holders (as
defined below) will receive in respect of their Convertible Notes that are
accepted for purchase accrued and unpaid interest on such Convertible Notes to,
but excluding, the settlement date of the Offer. All amounts payable pursuant to
the Offer will be rounded to the nearest cent. For further information regarding
the calculation of the purchase price and for calculations of illustrative
purchase prices, see “The Offer—Principal Amount of Convertible Notes; Price” in
the Offer to Purchase.

Only Convertible Notes validly tendered and not validly withdrawn prior to 12:00
midnight, New York City time, on the Expiration Date will be purchased in the
Offer. The Company’s obligation to purchase Convertible Notes validly tendered
and not validly withdrawn in the Offer is subject to the conditions described
under “The Offer—Conditions of the Offer” in the Offer to Purchase, including
the satisfaction or waiver of (i) the Minimum Tender Condition, (ii) the
Financing Condition, (iii) the Lender Consent Condition, (iv) the Noteholder
Consent Condition and (v) certain other general conditions. Please read “The
Offer—Conditions of the Offer” in the Offer to Purchase.

Convertible Notes may be tendered only in denominations of $1,000 and any
multiple thereof. No alternative, conditional or contingent tenders will be
accepted.

All of the Convertible Notes are held in book-entry form, and are currently
represented by one or more global certificates held for the account of DTC.

This Letter of Transmittal may be used by a DTC participant whose name appears
on a security position listing as the owner of the Convertible Notes (each, a
“Holder” and, collectively, the “Holders”) who desires to tender such
Convertible Notes pursuant to the Offer. Pursuant to authority granted by DTC,
if you are a DTC participant who has Convertible Notes credited to your DTC
account, you may directly tender your Convertible Notes in the Offer as though
you were a registered holder of the Convertible Notes. DTC participants that
wish to accept the Offer may tender their Convertible Notes by (i) validly
transmitting their acceptance to DTC through DTC’s Automated Tender Offer
Program (“ATOP”) or (ii) completing, signing and dating this Letter of
Transmittal according to the instructions set forth in the Offer Documents,
delivering this Letter of Transmittal, together with any signature guarantees
and any other documents required by this Letter of Transmittal, to the
Depositary at its address listed on the back cover of this Letter of
Transmittal, and ensuring that the Depositary receives, prior to 12:00 midnight,
New York City time, on the Expiration Date, a timely confirmation of book-entry
transfer of Convertible Notes into the Depositary’s account at DTC according to
the procedure for book-entry transfer described below.

The Depositary and DTC have confirmed that Convertible Notes held in book-entry
form through DTC that are to be tendered in the Offer are eligible for ATOP. To
effectively tender Convertible Notes, DTC participants may until 5:00 p.m., New
York City time, on April 4, 2011, in lieu of physically completing and signing
this Letter of Transmittal and delivering it to the Depositary, electronically
transmit their acceptance through ATOP, and DTC will then verify the acceptance,
execute a book-entry delivery to the Depositary’s account at DTC and send an
Agent’s Message to the Depositary for its acceptance. The confirmation of a
book-entry transfer into the Depositary’s account at DTC as described above is
referred to herein as a “Book-Entry Confirmation.” Delivery of documents to DTC
does not constitute delivery to the Depositary. The term “Agent’s Message” means
a message transmitted by DTC to, and received by, the Depositary and forming a
part of the Book-Entry Confirmation, which states that DTC has received an
express acknowledgment from the DTC participant described in such Agent’s
Message, stating that such participant has received and agrees to be bound by
the terms and conditions of the Offer as set forth in the Offer Documents, and
that the Company may enforce such agreement against such participant.

 

2



--------------------------------------------------------------------------------

To effectively tender Convertible Notes after 5:00 p.m., New York City time, on
April 4, 2011, but before 12:00 midnight, New York City time, on the Expiration
Date, DTC participants may complete and sign a Voluntary Offering Instructions
form and deliver it via email to the Depositary at gstaubyn@gbsc-usa.com and
kng@gbsc-usa.com. The Voluntary Offering Instructions form is available at
http://www.gbsc-usa.com/pennvirginia. Immediately after delivering the Voluntary
Offering Instructions form, a DTC participant should telephone the Depositary at
the telephone number shown on the back cover of this Letter of Transmittal to
confirm receipt and determine if any further action is required.

If your Convertible Notes are held of record through a broker, dealer,
commercial bank, trust company or other nominee and you wish to tender your
Convertible Notes after 5:00 p.m., New York City time, on April 4, 2011, you
must make arrangements with your nominee for such nominee to fax a Voluntary
Offering Instructions form to the Depositary at its number on the back cover of
this Letter of Transmittal on your behalf prior to 12:00 midnight, New York City
time, on April 4, 2011, in accordance with the procedures described under “The
Offer—Procedures for Tendering the Convertible Notes” in the Offer to Purchase.

If any validly tendered Convertible Notes are not purchased because the Offer is
not completed, such unpurchased Convertible Notes will be returned without cost
to the tendering holder promptly after the earlier of the termination or
expiration of the Offer by book-entry delivery through DTC to the accounts of
the Holders.

The Offer is made upon the terms and subject to the conditions set forth in the
Offer Documents. Holders should carefully review the information set forth in
the Offer Documents, including and “Purposes, Effects and Plans—Material
Differences in the Rights of Convertible Note Holders as a Result of the Offer”
in the Offer to Purchase, before making a decision with respect to the Offer.

The Offer is not being made to (nor will tenders of Convertible Notes be
accepted from or on behalf of) Holders of Convertible Notes in any jurisdiction
in which the making or acceptance of the Offer would not be in compliance with
the laws of such jurisdiction. However, the Company, in its sole discretion, may
take such action as it may deem necessary to make or extend the Offer in any
such jurisdiction.

If you hold your Convertible Notes through a broker dealer, commercial bank,
trust company or other nominee, you should contact such nominee promptly and
instruct it to tender Convertible Notes on your behalf. The instructions
included with this Letter of Transmittal must be followed.

Holders who wish to tender their Convertible Notes using this Letter of
Transmittal must complete the box below entitled “Method of Delivery” and
complete the box below entitled “Description of Convertible Notes Tendered” and
sign in the appropriate box below.

NONE OF THE COMPANY, ITS MANAGEMENT OR BOARD OF DIRECTORS, THE DEALER MANAGER,
THE DEPOSITARY OR THE INFORMATION AGENT MAKES ANY RECOMMENDATION TO ANY HOLDER
OF CONVERTIBLE NOTES AS TO WHETHER TO TENDER ANY CONVERTIBLE NOTES. NONE OF THE
COMPANY, ITS MANAGEMENT OR BOARD OF DIRECTORS, THE DEALER MANAGER, THE
DEPOSITARY OR THE INFORMATION AGENT HAS AUTHORIZED ANY PERSON TO GIVE ANY
INFORMATION OR TO MAKE ANY REPRESENTATION IN CONNECTION WITH THE OFFER OTHER
THAN THE INFORMATION AND REPRESENTATIONS CONTAINED IN THE OFFER TO PURCHASE OR
IN THIS LETTER OF TRANSMITTAL. IF ANYONE MAKES ANY RECOMMENDATION OR
REPRESENTATION OR GIVES ANY SUCH INFORMATION, YOU SHOULD NOT RELY UPON THAT
RECOMMENDATION, REPRESENTATION OR INFORMATION AS HAVING BEEN AUTHORIZED BY THE
COMPANY, THE DEALER MANAGER, THE DEPOSITARY OR THE INFORMATION AGENT.

 

3



--------------------------------------------------------------------------------

THE COMPANY IS NOT PROVIDING FOR PROCEDURES FOR TENDERS OF CONVERTIBLE NOTES TO
BE MADE BY GUARANTEED DELIVERY. ACCORDINGLY, HOLDERS MUST ALLOW SUFFICIENT TIME
FOR THE NECESSARY TENDER PROCEDURES TO BE COMPLETED DURING THE NORMAL BUSINESS
HOURS OF DTC ON OR PRIOR TO THE EXPIRATION DATE. IF YOU HOLD YOUR CONVERTIBLE
NOTES THROUGH A BROKER, DEALER, COMMERCIAL BANK, TRUST COMPANY OR OTHER NOMINEE,
YOU SHOULD CONSIDER THAT SUCH ENTITY MAY REQUIRE YOU TO TAKE ACTION WITH RESPECT
TO THE OFFER A NUMBER OF DAYS BEFORE THE EXPIRATION DATE IN ORDER FOR SUCH
ENTITY TO TENDER CONVERTIBLE NOTES ON YOUR BEHALF ON OR PRIOR TO THE EXPIRATION
DATE. TENDERS NOT COMPLETED PRIOR TO 12:00 MIDNIGHT, NEW YORK CITY TIME, ON THE
EXPIRATION DATE WILL BE DISREGARDED AND OF NO EFFECT.

METHOD OF DELIVERY

Name of Tendering Institution:

DTC Participant Number:

Account Number:

Transaction Code Number:

 

DESCRIPTION OF CONVERTIBLE NOTES TENDERED Name(s) and Address(es) of Holder(s)
(Please fill in, if blank)    Principal Amount of Convertible Notes Tendered*  
       CUSIP No. 707882AA4 *    $

 

* Must be tendered in denominations of $1,000 and any multiple thereof.

The names and addresses of the Holders should be printed exactly as they appear
on a security position listing showing such participant as the owner of the
Convertible Notes. No alternative, conditional or contingent tenders will be
accepted.

If you do not wish to tender your Convertible Notes, you do not need to return
this Letter of Transmittal or take any other action.

 

4



--------------------------------------------------------------------------------

NOTE: SIGNATURES MUST BE PROVIDED BELOW.

PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY.

Ladies and Gentlemen:

By execution hereof, the undersigned acknowledges receipt of this Letter of
Transmittal (this “Letter of Transmittal”) and the Offer to Purchase, dated
March 8, 2011 (the “Offer to Purchase” and together with this Letter of
Transmittal, as amended and supplemented from time to time, the “Offer
Documents”), constituting an offer (the “Offer”) by Penn Virginia Corporation, a
Virginia corporation (the “Company”), on the terms and subject to the conditions
set forth in the Offer Documents, to purchase any and all outstanding
Convertible Notes for a cash purchase price determined as set forth in the Offer
to Purchase. In addition, Holders will receive in respect of their Convertible
Notes that are accepted for purchase accrued and unpaid interest on such
Convertible Notes to, but excluding, the settlement date of the Offer. All
amounts payable pursuant to the Offer will be rounded to the nearest cent.

Upon the terms and subject to the conditions of the Offer, the undersigned
hereby tenders to the Company the principal amount of Convertible Notes
indicated above in the box captioned “Description of Convertible Notes
Tendered.”

Subject to, and effective upon, the acceptance for purchase of, and payment for,
the principal amount of Convertible Notes tendered with this Letter of
Transmittal, the undersigned hereby sells, assigns, transfers and delivers to,
or upon the order of, the Company, all right, title and interest in and to such
Convertible Notes that are being tendered hereby, waives any and all other
rights with respect to such Convertible Notes, and releases and discharges the
Company from any and all claims such Holder may now have, or may have in the
future, arising out of, or related to, such Convertible Notes, including,
without limitation, any claims arising from any existing or past defaults, or
any claims that such Holder is entitled to receive additional principal,
interest or other payments or distributions of any kind with respect to such
Convertible Notes (other than any accrued and unpaid interest to, but excluding,
the settlement date of the Offer (the “Accrued Interest”)) or to participate in
any redemption, repurchase or conversion of such Convertible Notes, in each case
other than pursuant to the undersigned’s rights under the express terms of the
Offer.

The undersigned hereby irrevocably constitutes and appoints the Depositary as
the true and lawful agent and attorney-in-fact of the undersigned (with full
knowledge that the Depositary also acts as the agent of the Company) with
respect to the Convertible Notes tendered hereby, with full powers of
substitution and revocation (such power of attorney being deemed to be an
irrevocable power coupled with an interest), to (i) present such Convertible
Notes and all evidences of transfer and authenticity to, or transfer ownership
of such Convertible Notes on the account books maintained by DTC and the
registrar to, or upon the order of, the Company, (ii) present such Convertible
Notes for transfer of ownership on the books of the Company and (iii) receive
all benefits and otherwise exercise all rights of beneficial ownership of such
Convertible Notes, all in accordance with the terms and conditions of the Offer
as described in the Offer Documents.

The undersigned understands and acknowledges that the Offer will expire at 12:00
midnight, New York City time, on Monday, April 4, 2011, unless the Company
extends or earlier terminates the Offer (as may be extended, the “Expiration
Date”). The undersigned understands and acknowledges that, in order to receive
the purchase price offered for the Convertible Notes, the undersigned must have
validly tendered (and not validly withdrawn) Convertible Notes prior to 12:00
midnight, New York City time, on the Expiration Date. The undersigned
understands and acknowledges that the undersigned may withdraw any Convertible
Notes tendered at any time prior to 12:00 midnight, New York City time, on the
Expiration Date.

Unless otherwise indicated herein under “Special Payment Instructions,” the
undersigned hereby requests that checks for payment of the purchase price for
validly tendered and accepted Convertible Notes and any Accrued Interest to be
issued in connection with the Offer be issued to the order of the undersigned.

 

5



--------------------------------------------------------------------------------

Similarly, unless otherwise indicated herein under “Special Delivery
Instructions,” the undersigned hereby requests that any Convertible Notes
representing principal amounts not accepted for purchase be credited to such DTC
participant’s account. In the event that the “Special Payment Instructions” box
or the “Special Delivery Instructions” box is, or both are, completed, the
undersigned hereby requests that any Convertible Notes representing principal
amounts not accepted for purchase be credited to the account of, and checks for
payment of the purchase price for validly tendered and accepted Convertible
Notes and any Accrued Interest be issued in the name(s) of and be delivered to,
the person(s) at the addresses so indicated, as applicable.

The undersigned recognizes that the Company has no obligation pursuant to the
“Special Payment Instructions” box or “Special Delivery Instructions” box to
transfer any Convertible Notes from the name of the Holder(s) thereof if the
Company does not accept for purchase any of the principal amount of such
Convertible Notes so tendered.

Tenders of Convertible Notes may be withdrawn at any time prior to 12:00
midnight, New York City time, on the Expiration Date. In the event of a
termination of any of the Offer, the respective tendered Convertible Notes will
promptly be credited to such Holder’s account through DTC and such Holder’s DTC
participant.

For a withdrawal of a tender of Convertible Notes to be effective, a written or
facsimile transmission notice of withdrawal must be received by the Depositary
prior to 12:00 midnight, New York City time, on the Expiration Date by mail,
email or hand delivery at its address listed on the back cover of this Letter of
Transmittal or at gstaubny@gbsc-usa.com and kng@gbsc-usa.com or by a properly
transmitted “Request Message” through ATOP. Any such notice of withdrawal must
(a) specify the name of the person who tendered the Convertible Notes to be
withdrawn and the name of the DTC participant whose name appears on the security
position listing as the owner of such Convertible Notes, if different from that
of the person who deposited the Convertible Notes, (b) contain the aggregate
principal amount represented by the Convertible Notes to be withdrawn and the
number of the DTC account to be credited with the withdrawn Convertible Notes,
(c) unless transmitted through ATOP, be signed by the Holder thereof in the same
manner as the original signature on this Letter of Transmittal, including any
required signature guarantee(s), and (d) if this Letter of Transmittal was
executed by a person other than the DTC participant whose name appears on a
security position listing as the owner of Convertible Notes, be accompanied by a
properly completed irrevocable proxy that authorizes such person to effect such
withdrawal on behalf of such Holder.

The undersigned understands that tenders of Convertible Notes pursuant to any of
the procedures described in the Offer Documents and acceptance thereof by the
Company will constitute a binding agreement between the undersigned and the
Company upon the terms and subject to the conditions of the Offer, which
agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.

The undersigned hereby represents and warrants the following:

 

  •  

the undersigned has read the Offer to Purchase and this Letter of Transmittal
and agrees to all of the terms and conditions of the Offer;

 

  •  

the undersigned has full power and authority to tender, sell, assign, transfer
and deliver the Convertible Notes; and

 

  •  

when the Company accepts the tendered Convertible Notes for purchase, it will
acquire good and marketable title thereto, free and clear of all charges, liens,
restrictions, claims, equitable interests and encumbrances, other than the
undersigned’s claims under the express terms of the Offer.

The undersigned will, upon request, execute and deliver any additional documents
deemed by the Depositary or the Company to be necessary or desirable to complete
the tender, sale, assignment, transfer and delivery of the Convertible Notes
tendered thereby.

 

6



--------------------------------------------------------------------------------

For purposes of the Offer, the undersigned understands that the Company will be
deemed to have accepted for purchase validly tendered Convertible Notes, or
defectively tendered Convertible Notes with respect to which the Company has
waived all defects, if, as and when the Company gives notice thereof to the
Depositary.

The undersigned understands that, except as set forth in the Offer to Purchase,
the Company will not be required to accept for purchase any of the Convertible
Notes tendered.

All authority conferred or agreed to be conferred by this Letter of Transmittal
shall survive the death or incapacity of the undersigned and every obligation of
the undersigned under this Letter of Transmittal shall be binding upon the
undersigned’s heirs, personal representatives, executors, administrators,
successors, assigns, trustees in bankruptcy and other legal representatives.

The undersigned understands that the delivery and surrender of the Convertible
Notes is not effective, and the risk of loss of the Convertible Notes does not
pass to the Depositary, until receipt by the Depositary of (1) timely
confirmation of a book-entry transfer of such Convertible Notes into the
Depositary’s account at DTC pursuant to the procedures set forth in the Offer to
Purchase, (2) a properly transmitted Agent’s Message through ATOP or a properly
completed, signed and dated Letter of Transmittal and (3) all accompanying
evidences of authority and any other required documents in form satisfactory to
the Company. All questions as to the form of all documents and the validity
(including time of receipt) and acceptance of all tenders and withdrawals of
Convertible Notes will be determined by the Company.

PLEASE SIGN HERE

(Please Complete and Return With the Attached Form W-9 Unless an Agent’s Message
is Delivered through the Facilities of DTC)

This Letter of Transmittal must be signed by the Holder, exactly as his, her,
its or their name(s) appear(s) as a DTC participant on a security position
listing showing such Holder as the owner of the Convertible Notes. If signature
is by a trustee, executor, administrator, guardian, attorney-in-fact, officer or
other person acting in a fiduciary or representative capacity, such person must
set forth his or her full title below under “Capacity” and submit evidence
satisfactory to the Company of such person’s authority to so act. Certain
signatures must be guaranteed by a Medallion Signature Guarantor. See
Instruction 3 below.

X

X

(Signature(s) of Holder(s) or Authorized Signatory)

Date:

Name(s):

Capacity (Full Title):

Address:

(Include Zip Code)

Area Code and Telephone Number:

 

7



--------------------------------------------------------------------------------

PLEASE COMPLETE FORM W-9 HEREIN AND SIGNATURE GUARANTEE, IF REQUIRED (See
Instruction 3 below) Certain Signatures Must be Guaranteed by a Medallion
Signature Guarantor

Authorized Signature:

Name of Signatory:

(Please Print)

Title:

Name of Medallion Signature Guarantor:

Address:

(Include Zip Code)

Area Code and Telephone Number:

Date:

SPECIAL PAYMENT INSTRUCTIONS

(See Instructions 3, 4, 5 and 6)

To be completed ONLY if checks for payment of the purchase price for validly
tendered and accepted Convertible Notes and any Accrued Interest are to be
issued to someone other than the person or persons whose signature(s) appear(s)
within this Letter of Transmittal or issued to an address different from that
shown in the box entitled “Description of Convertible Notes Tendered” within
this Letter of Transmittal.

Issue checks for payment of the purchase price for validly tendered and accepted
Convertible Notes and any Accrued Interest to:

Name

(Please Print)

Address

(Including Zip Code)

 

 

(Taxpayer Identification Number or Social Security Number)

(See Form W-9 herein)

SPECIAL DELIVERY INSTRUCTIONS (See Instructions 3, 4, 5 and 6)

To be completed ONLY if Convertible Notes not accepted for purchase are to be
credited to the account of someone other than the person or persons whose
signature(s) appear(s) within this Letter of Transmittal.

Credit the Convertible Notes not accepted for purchase to:

Name

(Please Print)

Address

(Including Zip Code)

 

 

(Taxpayer Identification Number or Social Security Number)

DTC Account Number:

 

8



--------------------------------------------------------------------------------

INSTRUCTIONS

Forming Part of the Terms and Conditions of the Offer

1.        Delivery of this Letter of Transmittal and Book-Entry Confirmations;
Withdrawal of Tenders. This Letter of Transmittal is to be used by each Holder
to tender Convertible Notes through book-entry transfer to the Depositary’s
account at DTC, if instructions are not being transferred through ATOP. The
method of delivery of this Letter of Transmittal and all other required
documents to the Depositary is at the election and risk of Holders, and delivery
will be deemed made when actually received or confirmed by the Depositary. If
such delivery is by mail, it is suggested that Holders use properly insured
registered mail with return receipt requested, and that the mailing be made
sufficiently in advance of the Expiration Date to permit delivery to the
Depositary prior to 12:00 midnight, New York City time, on the Expiration Date.
No alternative, conditional or contingent tenders of the Convertible Notes will
be accepted. This Letter of Transmittal should be sent only to the Depositary.
Delivery of documents to DTC, the Dealer Manager or the Company does not
constitute delivery to the Depositary.

All of the Convertible Notes were issued in book-entry form, and all of the
Convertible Notes are currently represented by one or more global certificates
held for the account of DTC. The Depositary and DTC have confirmed that
Convertible Notes held in book-entry form through DTC that are to be tendered in
the Offer are eligible for ATOP. To effectively tender Convertible Notes, DTC
participants may until 5:00 p.m., New York City time, on April 4, 2011, in lieu
of physically completing and signing this Letter of Transmittal and delivering
it to the Depositary, electronically transmit their acceptance through ATOP, and
DTC will then verify the acceptance, execute a book-entry delivery to the
Depositary’s account at DTC and send an Agent’s Message to the Depositary for
its acceptance. The confirmation of a book-entry transfer into the Depositary’s
account at DTC as described above is referred to herein as a “Book-Entry
Confirmation.” Delivery of documents to DTC does not constitute delivery to the
Depositary. The term “Agent’s Message” means a message transmitted by DTC to,
and received by, the Depositary and forming a part of the Book-Entry
Confirmation, which states that DTC has received an express acknowledgment from
the DTC participant described in such Agent’s Message, stating that such
participant has received and agrees to be bound by the terms and conditions of
the Offer as set forth in the Offer Documents, and that the Company may enforce
such agreement against such participant.

Holders desiring to tender Convertible Notes on the Expiration Date through ATOP
should note that such Holders must allow sufficient time for completion of the
ATOP procedures during the normal business hours of DTC. To effectively tender
Convertible Notes after 5:00 p.m., New York City time, on April 4, 2011, but
before 12:00 midnight, New York City time, on April 4, 2011, DTC participants
may complete and sign a Voluntary Offering Instructions form and deliver it via
email to the Depositary at gstaubny@gbsc-usa.com and kng@gbsc-usa.com. The
Voluntary Offering Instructions form is available at
http://www.gbsc-usa.com/pennvirginia. Immediately after delivering the Voluntary
Offering Instructions form, a DTC participant should telephone the Depositary at
the telephone number shown on the back cover of this Letter of Transmittal to
confirm receipt and determine if any further action is required.

If your Convertible Notes are held of record through a broker, dealer,
commercial bank, trust company or other nominee and you wish to tender your
Convertible Notes after 5:00 p.m., New York City time, on April 4, 2011, you
must make arrangements with your nominee for such nominee to fax a Voluntary
Offering Instructions form to the Depositary at its number on the back cover of
this Letter of Transmittal on your behalf prior to 12:00 midnight, New York City
time, on April 4, 2011, in accordance with the procedures described under “The
Offer—Procedures for Tendering the Convertible Notes” in the Offer to Purchase.

All tendering Holders, by execution of this Letter of Transmittal or a Voluntary
Offering Instructions form or a facsimile hereof or thereof, or transmission of
an Agent’s Message through ATOP, waive any right to receive notice of the
acceptance for purchase of their Convertible Notes.

 

9



--------------------------------------------------------------------------------

For a withdrawal of a tender of Convertible Notes to be effective, a written or
facsimile transmission notice of withdrawal must be received by the Depositary
prior to 12:00 midnight, New York City time, on the Expiration Date by mail,
email or hand delivery at its address listed on the back cover of this Letter of
Transmittal or at gstaubny@gbsc-usa.com and kng@gbsc-usa.com or by a properly
transmitted “Request Message” through ATOP. Any such notice of withdrawal must
(a) specify the name of the person who tendered the Convertible Notes to be
withdrawn and the name of the DTC participant whose name appears on the security
position listing as the owner of such Convertible Notes, if different from that
of the person who deposited the Convertible Notes, (b) contain the aggregate
principal amount represented by the Convertible Notes to be withdrawn and the
number of the DTC account to be credited with the withdrawn Convertible Notes,
(c) unless transmitted through ATOP, be signed by the Holder thereof in the same
manner as the original signature on this Letter of Transmittal, including any
required signature guarantee(s), and (d) if this Letter of Transmittal was
executed by a person other than the DTC participant whose name appears on a
security position listing as the owner of Convertible Notes, be accompanied by a
properly completed irrevocable proxy that authorizes such person to effect such
withdrawal on behalf of such Holder.

2.        Denominations of Tenders; Alternative, Conditional or Contingent
Tenders. Convertible Notes may be tendered only in denominations of $1,000 and
any multiple thereof. Alternative, conditional or contingent tenders will not be
considered valid.

3.        Signatures on this Letter of Transmittal; Guarantee of Signatures.
This Letter of Transmittal must be signed by the DTC participant whose name is
shown as the owner of the Convertible Notes tendered hereby and the signature
must correspond with the name shown on the security position listing as the
owner of the Convertible Notes.

If any of the Convertible Notes tendered hereby are registered in the name of
two or more Holders, all such Holders must sign this Letter of Transmittal. If
any Convertible Notes tendered hereby are registered in different names, it will
be necessary to complete, sign and submit as many separate copies of this Letter
of Transmittal and any necessary accompanying documents as there are different
names.

If this Letter of Transmittal is signed by a trustee, executor, administrator,
guardian, attorney-in-fact, officer of a corporation or other person acting in a
fiduciary or representative capacity, such person should so indicate when
signing, and proper evidence satisfactory to the Company and the Depositary of
such person’s authority so to act must be submitted with this Letter of
Transmittal.

All signatures on this Letter of Transmittal or a notice of withdrawal, as the
case may be, must be guaranteed by a recognized participant in the Securities
Transfer Agents Medallion Program, the NYSE Medallion Signature Program or the
Stock Exchange Medallion Program (each, a “Medallion Signature Guarantor”)
unless the Convertible Notes tendered or withdrawn, as the case may be, pursuant
thereto are tendered (1) by the DTC participant whose name appears on a security
position listing as the owner of the Convertible Notes who has not completed the
box entitled Special Payment Instructions or Special Delivery Instructions on
this Letter of Transmittal or (2) for the account of a member firm of a
registered national securities exchange, a member of the Financial Industry
Regulatory Authority, Inc. or a commercial bank, trust company or other nominee
having an office or correspondent in the United States. If Convertible Notes are
registered in the name of a person other than the signatory of this Letter of
Transmittal or a notice of withdrawal, as the case may be, or if delivery of the
purchase price is to be made or tendered, or Convertible Notes that are not
accepted are to be returned, to a person other than the holder, then the
signature on this Letter of Transmittal accompanying the tendered Convertible
Notes must be guaranteed by a Medallion Signature Guarantor as described above.

4.        Special Payment and Special Delivery Instructions. Tendering Holders
should indicate in the applicable box or boxes the name, address and account to
which Convertible Notes not accepted for purchase or checks for payment of the
purchase price for validly tendered and accepted Convertible Notes and any
Accrued

 

10



--------------------------------------------------------------------------------

Interest that are to be issued in connection with the Offer are to be credited,
issued or delivered, as applicable, if different from the name, address or
account of the Holder signing this Letter of Transmittal. In the case checks are
issued or Convertible Notes are credited to a different name, the taxpayer
identification number or social security number (collectively, the “TIN”) of the
person named must also be indicated and satisfactory evidence of the payment of
transfer taxes or exemption therefrom must be submitted. If no instructions are
given (a) checks for payment of the purchase price and any Accrued Interest to
be issued in connection with the Offer will be issued to and (b) Convertible
Notes not tendered or not accepted for purchase will be credited back to, such
DTC participant’s account. The Company has no obligation pursuant to the
“Special Payment Instructions” box or “Special Delivery Instructions” box to
transfer any Convertible Notes from the name of the Holder(s) thereof if the
Company does not accept for purchase any of such Convertible Notes or if the
Holder(s) does not present satisfactory evidence of payment of any taxes that
may be payable as a consequence of the payment or delivery requested by the
Holder(s) completing the “Special Payment Instructions” and/or “Special Delivery
Instructions” boxes.

5.        Tax Forms, Backup Withholding and FIRPTA Withholding.

a.        Form W–9 or Appropriate Form W–8. Many tendering Holders (or other
payees) are required to provide the Depositary with a correct TIN, generally the
Holder’s Social Security number or federal Employer Identification Number, and
certain other information, on Form W–9, which is provided under “Important Tax
Information” below, and to certify that the Holder (or other payee) is not
subject to backup withholding. Failure to provide the information on Form W–9
may subject the tendering Holder (or other payee) to a $50 penalty imposed by
the IRS and U.S. federal income tax backup withholding on any payment.

If a Holder that is a U.S. person does not have a TIN, such Holder should
consult the General Instructions to Form W–9 for directions on applying for a
TIN, write “Applied For” where indicated in Part I of the Form W–9, and sign and
date the Form W–9. Such Holders must also execute, under penalties of perjury,
the “Certificate of Awaiting Taxpayer Identification Number” immediately
following Form W–9 attached herein. If the Holder does not provide its TIN to
the Depositary within 60 days of the date any reportable payments are due, the
payments made pursuant to the Offer will be subject to backup withholding at a
rate of 28%. Writing “Applied For” on the form means that the Holder has already
applied for a TIN or intends to apply for one in the near future.

In order for a foreign Holder to qualify as exempt, such Holder must provide the
Depositary with a completed applicable IRS Form W–8BEN, W–8ECI, W–8EXP or
W–8IMY, as the case may be, signed under penalties of perjury attesting to such
exempt status. Such form may be obtained from the Depositary or the IRS at its
website: www.irs.gov.

b.        Certification of Non-Foreign Status by U.S. Holders. Each tendering
Holder that is a U.S. Holder (as defined in the Offer to Purchase) is required
to provide the Depositary with a completed FIRPTA Certification of Non-Foreign
Status, which is included in this Letter of Transmittal. Failure to submit that
certification will cause the U.S. Holder to be subject to a 10% FIRPTA
withholding tax on the proceeds of their tendered Convertible Notes. U.S.
Holders executing their tenders through ATOP must also submit such certification
to the Depositary even though they are not required to complete and return this
Letter of Transmittal.

c.        FIRPTA Withholding on Payments to Non-U.S. Holders. As noted in the
Offer to Purchase, proceeds received by a Non-U.S. Holder (as defined in the
Offer to Purchase) in exchange for tendered Convertible Notes will be subject to
the 10% FIRPTA withholding tax unless the Non-U.S. Holder can establish to the
Company’s satisfaction that such withholding is not required.

6.        Transfer Taxes. The Company will pay all transfer taxes applicable to
the purchase of Convertible Notes pursuant to the Offer, except if payment of
the purchase price and Accrued Interest is being made to, or if Convertible
Notes not accepted for payment are registered in the name of, any person other
than the Holder of Convertible Notes tendered thereby or Convertible Notes are
credited in the name of any person

 

11



--------------------------------------------------------------------------------

other than the person(s) signing this Letter of Transmittal or electronically
transmitting acceptance through ATOP, as applicable; then, the amount of all
transfer taxes, if any (whether imposed on the registered holder, the other
person or otherwise), payable on account of the transfer to the other person,
will be deducted from the purchase price unless satisfactory evidence of the
payment of such taxes or exemption therefrom is submitted.

7.        Irregularities. All questions as to the form of all documents and the
validity (including time of receipt) and acceptance of all tenders and
withdrawals of tenders of Convertible Notes will be determined by the Company.
In the event of a dispute, a court of competent jurisdiction has the power to
review and make binding determinations with respect to the Company’s
determinations of these matters. The Company reserves the absolute right to
reject any or all tenders or withdrawals of Convertible Notes that are not in
proper form or the acceptance of which would, in the Company’s opinion, be
unlawful. The Company also reserves the right to waive any defects,
irregularities or conditions of tender or withdrawal as to particular
Convertible Notes. A waiver of any defect or irregularity with respect to the
tender or withdrawal of any Convertible Note shall not constitute a waiver of
the same or any other defect or irregularity with respect to the tender or
withdrawal of any other Convertible Notes except to the extent the Company may
otherwise so provide. The Company will interpret the terms and conditions of the
Offer. In the event of a dispute, a court of competent jurisdiction has the
power to review and make binding determinations with respect to the Company’s
interpretation of the terms and conditions of the Offer. Tenders of Convertible
Notes shall not be deemed to have been made until all defects or irregularities
have been waived by the Company or cured. None of the Company, the Dealer
Manager, the Depositary, the Information Agent or any other person will be under
any duty to give notification of any defect or irregularity in any tender or
withdrawal of Convertible Notes, or will incur any liability to any Holder for
failure to give any such notification.

8.        Waiver of Conditions. The Company expressly reserves the absolute
right, in its sole discretion, to amend or waive any of the conditions to the
Offer in the case of any Convertible Notes tendered, in whole or in part, at any
time and from time to time.

9.        Requests for Assistance or Additional Copies. Questions and requests
for assistance relating to the procedures for tendering Convertible Notes and
requests for additional copies of the Offer to Purchase and this Letter of
Transmittal may be directed to the Information Agent at the address and
telephone numbers listed on the back cover of this Letter of Transmittal.
Questions regarding the terms of the Offer may also be directed to the Dealer
Manager at its addresses and telephone numbers listed on the back cover of this
Letter of Transmittal.

 

12



--------------------------------------------------------------------------------

IMPORTANT TAX INFORMATION

CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by
Treasury Department Circular 230, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be
used, and cannot be used, by any taxpayer for the purpose of avoiding
tax-related penalties under the United States Internal Revenue Code of 1986, as
amended (the “Code”). Any such statement herein was written in connection with
the promoting or marketing of the transactions or matters to which the statement
relates. Each taxpayer should seek advice based on the taxpayer’s particular
circumstances from an independent tax advisor.

Backup Withholding

Under U.S. federal income tax law, a Holder whose tendered Convertible Notes are
accepted for payment is required to provide the Depositary with such Holder’s
current TIN on Form W–9 below or establish another basis for an exemption from
backup withholding. If such Holder is an individual, the TIN is his or her
Social Security number. If the Depositary is not provided with the correct TIN,
the Holder or other payee may be subject to a $50 penalty imposed by the IRS. In
addition, any payment made to such Holder or other payee with respect to the
Convertible Notes purchased pursuant to the Offer may be subject to backup
withholding.

Certain Holders (including, among others, all corporations and certain foreign
individuals) are not subject to these backup withholding and reporting
requirements. In order for a foreign individual to qualify as an exempt
recipient, that Holder must submit to the Depositary the appropriate IRS Form
W–8 (e.g., Form W–8BEN, Form W–8ECI or Form W–8IMY) (a “Form W–8”), signed under
penalties of perjury, attesting to that individual’s exempt status. A Form W–8
can be obtained from the Depositary, or from the IRS at its website:
www.irs.gov. See the enclosed Form W–9 for additional instructions.

If backup withholding applies, the Depositary is required to withhold 28% of any
payment made to the Holder or other payee. Backup withholding is not an
additional tax. Rather, the U.S. federal income tax liability of persons subject
to backup withholding will be reduced by the amount of tax withheld. If
withholding results in an overpayment of taxes, a refund may be obtained from
the IRS provided that the required information is properly furnished to the IRS
in a timely manner.

FIRPTA Withholding

U.S. Holders. To assure compliance with the U.S. federal income tax withholding
requirements under the Foreign Investors in Real Property Tax Act (“FIRPTA”),
U.S. Holders of tendered Convertible Notes that are accepted for payment must
provide the Depositary with a completed FIRPTA Certification of Non-Foreign
Status (the “FIRPTA Certification”), attached hereto, attesting to the fact that
such person is not a nonresident alien, foreign corporation, foreign
partnership, foreign trust, or foreign estate (as those terms are defined in the
Code and U.S. Treasury regulations).

SUCH U.S. HOLDERS MUST COMPLETE AND SUBMIT THE FIRPTA CERTIFICATION TO THE
DEPOSITARY EVEN IF THEY PROVIDED A FORM W–9 TO THE DEPOSITARY. FAILURE TO DO SO
WILL CAUSE THE HOLDER TO BE SUBJECT TO A 10% FIRPTA WITHHOLDING TAX ON THE
PROCEEDS FROM THEIR TENDERED CONVERTIBLE NOTES. IN ADDITION, U.S. HOLDERS WHO
ARE EXECUTING THEIR TENDER THROUGH ATOP MUST ALSO COMPLETE AND SUBMIT THE FIRPTA
CERTIFICATION TO THE DEPOSITARY EVEN THOUGH THEY ARE NOT REQUIRED TO COMPLETE
AND RETURN THE LETTER OF TRANSMITTAL.

Non-U.S. Holders. As noted in the Offer to Purchase, proceeds received by a
Non-U.S. Holder in exchange for tendered Convertible Notes will be subject to
the 10% FIRPTA withholding tax unless the Non-U.S. Holder can establish to the
Company’s satisfaction that such withholding is not required.

 

13



--------------------------------------------------------------------------------

Tax Filings. The Company will report and pay over any withheld amounts to the
IRS in accordance with Treasury Regulation Section 1.1445-1(c), including the
filing of an IRS Form 8288 and 8288-A. Pursuant to Treasury Regulation
Section 1.1445-1(f), the Company’s satisfaction of its FIRPTA withholding
obligations will not relieve a tendering beneficial owner of Convertible Notes
of its obligation to file a U.S. tax return and pay any remaining amounts owed
in respect of the FIRPTA tax.

In general, if the FIRPTA tax applies to a Non-U.S. Holder, any gain recognized
by the Non-U.S. Holder on the sale of its Convertible Notes will be subject to
U.S. federal income tax at rates generally applicable to U.S. taxpayers. Any
amounts withheld to satisfy the potential FIRPTA withholding obligations of the
Company will generally be credited against any remaining U.S. federal income tax
liabilities of the Non-U.S. Holder. To claim such a credit, a stamped copy of
IRS Form 8288-A, which the IRS generally must provide to such Non-U.S. Holder
upon its receipt from the Company, should be attached to the U.S. federal income
tax return of the Non-U.S. Holder pursuant to Treasury Regulation Section
1.1445-1(f)(2). If any withheld amounts exceed the Non-U.S. Holder’s maximum tax
liability, as determined by the IRS, the Non-U.S. Holder may seek a refund of
the excess.

Purpose of Form W–9

To prevent backup withholding on any payment made to a Holder or other payee
with respect to the Convertible Notes purchased pursuant to the Offer, the
Holder is required to notify the Depositary of the Holder’s current TIN (or the
TIN of any other payee) by completing the form below, certifying that (i) the
TIN provided on Form W–9 is correct (or that such Holder is awaiting a TIN),
(ii) the Holder is not subject to backup withholding because (a) the Holder has
not been notified by the IRS that the Holder is subject to backup withholding as
a result of failure to report all interest or dividends, (b) the IRS has
notified the Holder that the Holder is no longer subject to backup withholding,
or (c) the Holder is exempt from backup withholding, and (iii) the Holder is a
U.S. person (including a U.S. resident alien). The Holder is required to give
the Depositary the TIN (e.g., Social Security number or Employer Identification
Number) of the registered owner of the Convertible Notes. If the Convertible
Notes are registered in more than one name or are not registered in the name of
the actual owner, consult the instructions in the enclosed Form W–9 for
additional guidance on which number to report.

Purpose of FIRPTA Certification of Non-Foreign Status

The purpose of the FIRPTA Certification of Non-Foreign Status is to allow U.S.
Holders to certify that they are not foreign persons so that the 10% FIRPTA
withholding tax will not be imposed on the proceeds from their tendered
Convertible Notes.

 

14



--------------------------------------------------------------------------------

Print or type

See Specific Instructions on page 2.

 



Form      W-9

(Rev. October 2011)

Department of the Treasury

Internal Revenue Service

 

Request for Taxpayer

Identification Number and Certification

 

Give form to the

requester. Do not

send to the IRS.

Name (as shown on your income tax return)

 

Business name, if different from above

 

Check appropriate box for federal tax                                        
classification (required):   ¨   Individual/Sole proprietor   ¨   C Corporation
  ¨   S Corporation   ¨   Partnership   ¨   Trust/estate   ¨  

Exempt

payee

¨ Limited liability company. Enter the tax classification (C=corporation, S=S
corporation, P=partnership)  Ø                          

¨ Other (see instructions)  Ø

   

 

Address (number, street, and apt. or suite no.)

Requester’s name and address (optional)

 

City, state, and ZIP code

 

List account number(s) here (optional)

 

Part I    Taxpayer Identification Number (TIN)

 

 

Enter your TIN in the appropriate box. The TIN provided must match the name
given on the “Name” line to avoid backup withholding. For individuals, this is
your social security number (SSN). However, for a resident alien, sole
proprietor, or disregarded entity, see the Part I instructions on page 3. For
other entities, it is your employer identification number (EIN). If you do not
have a number, see How to get a TIN on page 3.

 

Note. If the account is in more than one name, see the chart on page 4 for
guidelines on whose number to enter.

 

     

Social security number

                              or  

Employer identification number

                           

Part II    Certification

Under penalties of perjury, I certify that:

 

1.   The number shown on this form is my correct taxpayer identification number
(or I am waiting for a number to be issued to me), and

 

2.   I am not subject to backup withholding because: (a) I am exempt from backup
withholding, or (b) I have not been notified by the Internal Revenue Service
(IRS) that I am subject to backup withholding as a result of a failure to report
all interest or dividends, or (c) the IRS has notified me that I am no longer
subject to backup withholding, and

 

3.   I am a U.S. citizen or other U.S. person (defined below).

Certification instructions. You must cross out item 2 above if you have been
notified by the IRS that you are currently subject to backup withholding because
you have failed to report all interest and dividends on your tax return. For
real estate transactions, item 2 does not apply. For mortgage interest paid,
acquisition or abandonment of secured property, cancellation of debt,
contributions to an individual retirement arrangement (IRA), and generally,
payments other than interest and dividends, you are not required to sign the
Certification, but you must provide your correct TIN. See the instructions on
page 4.



 

Sign
Here    Signature of
U.S. person  Ø      Date  Ø

General Instructions

Section references are to the Internal Revenue Code unless otherwise noted.

Purpose of Form

A person who is required to file an information return with the IRS must obtain
your correct taxpayer identification number (TIN) to report, for example, income
paid to you, real estate transactions, mortgage interest you paid, acquisition
or abandonment of secured property, cancellation of debt, or contributions you
made to an IRA.

Use Form W-9 only if you are a U.S. person (including a resident alien), to
provide your correct TIN to the person requesting it (the requester) and, when
applicable, to:

1. Certify that the TIN you are giving is correct (or you are waiting for a
number to be issued),

2. Certify that you are not subject to backup withholding, or

3. Claim exemption from backup withholding if you are a U.S. exempt payee. If
applicable, you are also certifying that as a U.S. person, your allocable share
of any partnership income from a U.S. trade or business is not subject to the
withholding tax on foreign partners’ share of effectively connected income.

Note. If a requester gives you a form other than Form W-9 to request your TIN,
you must use the requester’s form if it is substantially similar to this Form
W-9.

 

Definition of a U.S. person. For federal tax purposes, you are considered a U.S.
person if you are:

— An individual who is a U.S. citizen or U.S. resident alien,

— A partnership, corporation, company, or association created or organized in
the United States or under the laws of the United States,

— An estate (other than a foreign estate), or

— A domestic trust (as defined in Regulations section 301.7701-7).

Special rules for partnerships. Partnerships that conduct a trade or business in
the United States are generally required to pay a withholding tax on any foreign
partners’ share of income from such business. Further, in certain cases where a
Form W-9 has not been received, a partnership is required to presume that a
partner is a foreign person, and pay the withholding tax. Therefore, if you are
a U.S. person that is a partner in a partnership conducting a trade or business
in the United States, provide Form W-9 to the partnership to establish your U.S.
status and avoid withholding on your share of partnership income.

The person who gives Form W-9 to the partnership for purposes of establishing
its U.S. status and avoiding withholding on its allocable share of net income
from the partnership conducting a trade or business in the United States is in
the following cases:

— The U.S. owner of a disregarded entity and not the entity,

 

 

 

 

Cat. No. 10231X

Form W-9 (Rev. 11-2011)



--------------------------------------------------------------------------------

Form W-9 (Rev. 1-2011)

Page 2

 

 

— The U.S. grantor or other owner of a grantor trust and not the trust, and

— The U.S. trust (other than a grantor trust) and not the beneficiaries of the
trust.

Foreign person. If you are a foreign person, do not use Form W-9. Instead, use
the appropriate Form W-8 (see Publication 515, Withholding of Tax on Nonresident
Aliens and Foreign Entities).

Nonresident alien who becomes a resident alien. Generally, only a nonresident
alien individual may use the terms of a tax treaty to reduce or eliminate U.S.
tax on certain types of income. However, most tax treaties contain a provision
known as a “saving clause.” Exceptions specified in the saving clause may permit
an exemption from tax to continue for certain types of income even after the
payee has otherwise become a U.S. resident alien for tax purposes.

If you are a U.S. resident alien who is relying on an exception contained in the
saving clause of a tax treaty to claim an exemption from U.S. tax on certain
types of income, you must attach a statement to Form W-9 that specifies the
following five items:

1. The treaty country. Generally, this must be the same treaty under which you
claimed exemption from tax as a nonresident alien.

2. The treaty article addressing the income.

3. The article number (or location) in the tax treaty that contains the saving
clause and its exceptions.

4. The type and amount of income that qualifies for the exemption from tax.

5. Sufficient facts to justify the exemption from tax under the terms of the
treaty article.

Example. Article 20 of the U.S.-China income tax treaty allows an exemption from
tax for scholarship income received by a Chinese student temporarily present in
the United States. Under U.S. law, this student will become a resident alien for
tax purposes if his or her stay in the United States exceeds 5 calendar years.
However, paragraph 2 of the first Protocol to the U.S.-China treaty (dated
April 30, 1984) allows the provisions of Article 20 to continue to apply even
after the Chinese student becomes a resident alien of the United States. A
Chinese student who qualifies for this exception (under paragraph 2 of the first
protocol) and is relying on this exception to claim an exemption from tax on his
or her scholarship or fellowship income would attach to Form W-9 a statement
that includes the information described above to support that exemption.

If you are a nonresident alien or a foreign entity not subject to backup
withholding, give the requester the appropriate completed Form W-8.

What is backup withholding? Persons making certain payments to you must under
certain conditions withhold and pay to the IRS a percentage of such payments.
This is called “backup withholding.” Payments that may be subject to backup
withholding include interest, tax-exempt interest, dividends, broker and barter
exchange transactions, rents, royalties, nonemployee pay, and certain payments
from fishing boat operators. Real estate transactions are not subject to backup
withholding.

You will not be subject to backup withholding on payments you receive if you
give the requester your correct TIN, make the proper certifications, and report
all your taxable interest and dividends on your tax return.

Payments you receive will be subject to backup withholding if:

1. You do not furnish your TIN to the requester,

2. You do not certify your TIN when required (see the Part II instructions on
page 3 for details),

3. The IRS tells the requester that you furnished an incorrect TIN,

4. The IRS tells you that you are subject to backup withholding because you did
not report all your interest and dividends on your tax return (for reportable
interest and dividends only), or

5. You do not certify to the requester that you are not subject to backup
withholding under 4 above (for reportable interest and dividend accounts opened
after 1983 only).

Certain payees and payments are exempt from backup withholding. See the
instructions below and the separate Instructions for the Requester of Form W-9.

Also see Special rules for partnerships on page 1.

Updating Your Information

You must provide updated information to any person to whom you claimed to be an
exempt payee if you are no longer an exempt payee and anticipate receiving
reportable payments in the future from this person. For example, you may need to
provide updated information if you are a C corporation that elects to be an S
corporation, or if you no longer are tax exempt. In addition, you must furnish a
new Form W-9 if the name or TIN changes for the account, for example, if the
grantor of a grantor trust dies.

Penalties

Failure to furnish TIN. If you fail to furnish your correct TIN to a requester,
you are subject to a penalty of $50 for each such failure unless your failure is
due to reasonable cause and not to willful neglect.

Civil penalty for false information with respect to withholding. If you make a
false statement with no reasonable basis that results in no backup withholding,
you are subject to a $500 penalty.

Criminal penalty for falsifying information. Willfully falsifying certifications
or affirmations may subject you to criminal penalties including fines and/or
imprisonment.

Misuse of TINs. If the requester discloses or uses TINs in violation of federal
law, the requester may be subject to civil and criminal penalties.

Specific Instructions

Name

If you are an individual, you must generally enter the name shown on your income
tax return. However, if you have changed your last name, for instance, due to
marriage without informing the Social Security Administration of the name
change, enter your first name, the last name shown on your social security card,
and your new last name.

If the account is in joint names, list first, and then circle, the name of the
person or entity whose number you entered in Part I of the form.

Sole proprietor. Enter your individual name as shown on your income tax return
on the “Name” line. You may enter your business, trade, or “doing business as
(DBA)” name on the “Business name” line.

Partnership, c Corporation, or S Corporation. Enter the entity’s name on the
“Name” line and any business, trade, or “doing business as (DBA) name” on the
“Business name/disregarded entity name” line.

Disregarded entity. Enter the owner’s name on the “Name” line. The name of the
entity entered on the “Name” line should never be a disregarded entity. The name
on the “Name” line must be the name shown on the income tax return on which the
income will be reported. for example, if a foreign LLC that is treated as a
disregarded entity for U.S. federal tax purposes has a domestic owner, the
domestic owner’s name is required to be provided on the “Name” line. If the
direct owner of the entity is also a disregarded entity. enter the first owner
that is not disregarded for federal tax purposes. Enter the disregarded entity’s
name on the “Business name/disregarded entity name” line. If the owner of the
disregarded entity is a foreign person, you must complete an appropriate From
W-8.

Note. Check the appropriate box for the federal tax classification of the person
whose name is entered on the “Name” line (Individual/sole proprietor,
Partnership, C Corporation, S Corporation, Trust/estate).

Limited Liability Company (LLC). If the person identified on the “Name” line is
and LLC, check the “Limited liability company” box only and enter the
appropriate code for the tax classification in the space provided. If you are an
LLC that is treated as a partnership for federal tax purposes, enter “P” for
partnership. If you are an LLC that has filed a Form 8832 or a Form 2553 to be
taxed as a corporation, enter “C” for C corporation or “S” for S corporation. If
you are an LLC that is disregarded as an entity separate from its owner under
Regulation section 301.7701-3 (except for employment and exclse tax), do not
check the LLC box unless the owner of the LLC (required to be identified on the
“Name” line) is

 



--------------------------------------------------------------------------------

Form W-9 (Rev. 1-2011)

Page 3

 

 

another LLC that is not disregarded for federal tax purposes. If the LLC is
disregarded as an entity separate from its owner, enter the appropriate tax
classification of the owner identified on the “Name” line.

Other entities. Enter your business name as shown on required federal tax
documents on the “Name” line. This name should match the name shown on the
charter or other legal document creating the entity. You may enter any business,
trade, or DBA name on the “Business name/disregarded entity name” line.

Exempt Payee

If you are exempt from backup withholding, enter your name as described above
and check the appropriate box for your status, then check the “Exempt payee” box
in the line following the business name, sign and date the form.

Generally, individuals (including sole proprietors) are not exempt from backup
withholding. Corporations are exempt from backup withholding for certain
payments, such as interest and dividends.

Note. If you are exempt from backup withholding, you should still complete this
form to avoid possible erroneous backup withholding.

The following payees are exempt from backup withholding:

1. An organization exempt from tax under section 501(a), any IRA, or a custodial
account under section 403(b)(7) if the account satisfies the requirements of
section 401(f)(2),

2. The United States or any of its agencies or instrumentalities,

3. A state, the District of Columbia, a possession of the United States, or any
of their political subdivisions or instrumentalities,

4. A foreign government or any of its political subdivisions, agencies, or
instrumentalities, or

5. An international organization or any of its agencies or instrumentalities.

Other payees that may be exempt from backup withholding include:

6. A corporation,

7. A foreign central bank of issue,

8. A dealer in securities or commodities required to register in the United
States, the District of Columbia, or a possession of the United States,

9. A futures commission merchant registered with the Commodity Futures Trading
Commission,

10. A real estate investment trust,

11. An entity registered at all times during the tax year under the Investment
Company Act of 1940,

12. A common trust fund operated by a bank under section 584(a),

13. A financial institution,

14. A middleman known in the investment community as a nominee or custodian, or

15. A trust exempt from tax under section 664 or described in section 4947.

The Following chart shows types of payments that may be exempt from backup
withholding. The chart applies to the exempt payees listed above, 1 through 15.

 

IF the payment is for . . .   THEN the payment is exempt for . . . Interest and
dividend payments   All exempt payees except for 9 Broker transactions   Exempt
payees 1 through 5 and 7 through 13. Also, C corporations. Barter exchange
transactions and patronage dividends   Exempt payees 1 through 5 Payments over
$600 required to be reported and direct sales over $5,000 1   Generally, exempt
payees 1 through 7 2

 

1

See Form 1099-MISC, Miscellaneous Income, and its instructions.

 

2

However, the following payments made to a corporation and reportable on

 

Form 1099-MISC are not exempt from backup withholding: medical and health care
payments, attorneys’ fees, gross proceeds paid to an attorney, and payments for
services paid by a federal executive agency.

Part I. Taxpayer Identification Number (TIN)

Enter your TIN in the appropriate box. If you are a resident alien and you do
not have and are not eligible to get an SSN, your TIN is your IRS individual
taxpayer identification number (ITIN). Enter it in the social security number
box. If you do not have an ITIN, see How to get a TIN below.

If you are a sole proprietor and you have an EIN, you may enter either your SSN
or EIN. However, the IRS prefers that you use your SSN.

If you are a single-member LLC that is disregarded as an entity separate from
its owner (see Limited liability company (LLC) on page 2), enter the owner’s SSN
(or EIN, if the owner has one). Do not enter the disregarded entity’s EIN. If
the LLC is classified as a corporation or partnership, enter the entity’s EIN.

Note. See the chart on page 4 for further clarification of name and TIN
combinations.

How to get a TIN. If you do not have a TIN, apply for one immediately. To apply
for an SSN, get Form SS-5, Application for a Social Security Card, from your
local Social Security Administration office or get this form online at
www.ssa.gov. You may also get this form by calling 1-800-772-1213. Use Form W-7,
Application for IRS Individual Taxpayer Identification Number, to apply for an
ITIN, or Form SS-4, Application for Employer Identification Number, to apply for
an EIN. You can apply for an EIN online by accessing the IRS website at
www.irs.gov/businesses and clicking on Employer Identification Number (EIN)
under Starting a Business. You can get Forms W-7 and SS-4 from the IRS by
visiting IRS.gov or by calling 1-800-TAX-FORM (1-800-829-3676).

If you are asked to complete Form W-9 but do not have a TIN, write “Applied For”
in the space for the TIN, sign and date the form, and give it to the requester.
For interest and dividend payments, and certain payments made with respect to
readily tradable instruments, generally you will have 60 days to get a TIN and
give it to the requester before you are subject to backup withholding on
payments. The 60-day rule does not apply to other types of payments. You will be
subject to backup withholding on all such payments until you provide your TIN to
the requester.

Note. Entering “Applied For” means that you have already applied for a TIN or
that you intend to apply for one soon.

Caution: A disregarded domestic entity that has a foreign owner must use the
appropriate Form W-8.

Part II. Certification

To establish to the withholding agent that you are a U.S. person, or resident
alien, sign Form W-9. You may be requested to sign by the withholding agent even
if item 1, below, and Items 4 and 5 on page 4 indicate otherwise.

For a joint account, only the person whose TIN is shown in Part I should sign
(when required). In the case of a disregarded entity, the person Identified on
the “Name” line must sign. Exempt payees, see Exempt Payee on page 2.

Signature requirements. Complete the certification as indicated in items 1
through 3, below, and items 4 and 5 on page 4.

1. Interest, dividend, and barter exchange accounts opened before 1984 and
broker accounts considered active during 1983. You must give your correct TIN,
but you do not have to sign the certification.

2. Interest, dividend, broker, and barter exchange accounts opened after 1983
and broker accounts considered inactive during 1983. You must sign the
certification or backup withholding will apply. If you are subject to backup
withholding and you are merely providing your correct TIN to the requester, you
must cross out item 2 in the certification before signing the form.

 



--------------------------------------------------------------------------------

Form W-9 (Rev. 1-2011)

Page 4

 

 

3. Real estate transactions. You must sign the certification. You may cross out
item 2 of the certification.

4. Other payments. You must give your correct TIN, but you do not have to sign
the certification unless you have been notified that you have previously given
an incorrect TIN. “Other payments” include payments made in the course of the
requester’s trade or business for rents, royalties, goods (other than bills for
merchandise), medical and health care services (including payments to
corporations), payments to a nonemployee for services, payments to certain
fishing boat crew members and fishermen, and gross proceeds paid to attorneys
(including payments to corporations).

5. Mortgage interest paid by you, acquisition or abandonment of secured
property, cancellation of debt, qualified tuition program payments (under
section 529), IRA, Coverdell ESA, Archer MSA or HSA contributions or
distributions, and pension distributions. You must give your correct TIN, but
you do not have to sign the certification.

 

What Name and Number To Give the Requester        For this type of account:  
Give name and SSN of:   1.     

Individual

  The individual   2.      Two or more individuals (joint account)   The actual
owner of the account or, if combined funds, the first individual on the account
1   3.      Custodian account of a minor (Uniform Gift to Minors Act)   The
minor 2   4.      a. The usual revocable savings trust (grantor is also trustee)
  The grantor-trustee 1   b. So-called trust account that is not a legal or
valid trust under state law   The actual owner 1   5.      Sole proprietorship
or disregarded entity owned by an individual   The owner 3   6.      Grantor
trust filing under Optional Form 1099 Filing Method 1 (see Regulation section
1.671-4(b)(2)(1)(A))   The grantor3        For this type of account:   Give name
and EIN of:   7.      Disregarded entity not owned by an individual   The owner
  8.      A valid trust, estate, or pension trust   Legal entity 4   9.     
Corporate or LLC electing corporate status on Form 8832 or Form 2553   The
corporation   10.      Association, club, religious, charitable, educational, or
other tax-exempt organization   The organization   11.      Partnership or
multi-member LLC   The partnership   12.      A broker or registered nominee  
The broker or nominee   13.      Account with the Department of Agriculture in
the name of a public entity (such as a state or local government, school
district, or prison) that receives agricultural program payments   The public
entity   14.      Grantor trust filing under the Form 1041 Filing Method or the
Optional Form 1099 Filing Method 2 (see Regulation section 1.671-4(b)(2)(1)(B))
  The trust

 

1

List first and circle the name of the person whose number you furnish. If only
one person on a joint account has an SSN, that person’s number must be
furnished.

2

Circle the minor’s name and furnish the minor’s SSN.

 

3

You must show your individual name and you may also enter your business or “DBA”
name on the second name line. You may use either your SSN or EIN (if you have
one), but the IRS encourages you to use your SSN.

 

4

List first and circle the name of the trust, estate, or pension trust. (Do not
furnish the TIN of the personal representative or trustee unless the legal
entity itself is not designated in the account title.) Also see Special rules
for partnerships on page 1.

* Note. Grantor also must provide a Form W-9 to trustee of trust.

Note. If no name is circled when more than one name is listed, the number will
be considered to be that of the first name listed.

Secure Your Tax Records from Identity Theft

Identity theft occurs when someone uses your personal information such as your
name, social security number (SSN), or other identifying information, without
your permission, to commit fraud or other crimes. An identity thief may use your
SSN to get a job or may file a tax return using your SSN to receive a refund.

To reduce your risk:

— Protect your SSN,

— Ensure your employer is protecting your SSN, and

— Be careful when choosing a tax preparer.

 

If you tax records are affected by identity theft and you receive a notice form
the IRS, respond right away to the name and phone number printed on the IRS
notice or letter.

If your tax records are not currently affected by identity theft but you think
you are at risk due to a lost or stolen purse or wallet, questionable credit
card activity or credit report, contact the IRS Identity Theft Hotline at
1-800-908-4490 or submit Form 14039.

For more information, see Publication 4535, Identity Theft Prevention and Victim
Assistance.

Victims of identity theft who are experiencing economic harm or a system
problem, or are seeking help in resolving tax problems that have not been
resolved through normal channels, may be eligible for Taxpayer Advocate Service
(TAS) assistance. You can reach TAS by calling the TAS toll-free case intake
line at 1-877-777-4778 or TTY/TDD 1-800-829-4059.

Protect yourself from suspicious emails or phishing schemes. Phishing is the
creation and use of email and websites designed to mimic legitimate business
emails and websites. The most common act is sending an email to a user falsely
claiming to be an established legitimate enterprise in an attempt to scam the
user into surrendering private information that will be used for identity theft.

The IRS does not initiate contacts with taxpayers via emails. Also, the IRS does
not request personal detailed information through email or ask taxpayers for the
PIN numbers, passwords, or similar secret access information for their credit
card, bank, or other financial accounts.

If you receive an unsolicited email claiming to be from the IRS, forward this
message to phishing@irs.gov. You may also report misuse of the IRS name, logo,
or other IRS personal property to the Treasury Inspector General for Tax
Administration at 1-800-366-4484. You can forward suspicious emails to the
Federal Trade Commission at: spam@uce.gov or contact them at
www.consumer.gov/idtheft or 1-877-IDTHEFT(438-4338).

Visit IRS.gov to learn more about identity theft and how to reduce your risk.

 

 

Privacy Act Notice

Section 6109 of the Internal Revenue Code requires you to provide your correct
TIN to persons [including federal agencies] who are required to file information
returns with the IRS to report interest, dividends, or certain other income paid
to you; mortgage interest you paid; the acquisition or abandonment of secured
property; the cancelation of debt; or contributions you made to an IRA, Archer
MSA, or HAS. The person collecting this form uses the information on the form to
file information returns with the IRS, reporting the above information. Routine
uses of this information include giving it to the Department of Justice for
civil and criminal litigation and to cities, states, the District of Columbia,
and U.S. possessions for use in administering their laws. The information also
may be disclosed to other countries under a treaty, to federal and state
agencies to enforce civil and criminal laws, or to federal law enforcement and
intelligence agencies to combat terrorism. You must provide your TIN whether or
not you are required to file a tax return. Under section 3406, payers must
generally withhold a percentage of taxable interest, dividend, and certain other
payments to a payee who does not give a TIN to the payer. Certain penalties may
also apply for providing false or fraudulent information.



--------------------------------------------------------------------------------

NOTE:   IF YOU ARE A U.S. HOLDER, FAILURE TO COMPLETE AND RETURN THIS FORM W-9
MAY RESULT IN BACKUP WITHHOLDING OF 28% OF ANY PAYMENTS MADE TO YOU PURSUANT TO
THE OFFER. PLEASE REVIEW THE GENERAL INSTRUCTIONS FOR ADDITIONAL INSTRUCTIONS.  
YOU MUST COMPLETE THE FOLLOWING CERTIFICATE IF YOU WROTE “APPLIED FOR” IN PART I
OF THE FORM W-9.

CERTIFICATE OF AWAITING TAXPAYER IDENTIFICATION NUMBER

I certify under penalties of perjury that a taxpayer identification number has
not been issued to me, and either (1) I have mailed or delivered an application
to receive a taxpayer identification number to the appropriate Internal Revenue
Service Center or Social Security Administration Office or (2) I intend to mail
or deliver an application in the near future. I understand that if I do not
provide a taxpayer identification number within 60 days, 28% of all payments
made to me pursuant to the Offer will be withheld.

 

SIGNATURE:

  

DATE:

 

19



--------------------------------------------------------------------------------

FIRPTA

CERTIFICATION OF NON-FOREIGN STATUS

NOTE TO U.S. HOLDERS: FAILURE TO COMPLETE AND RETURN THIS CERTIFICATION WILL
RESULT IN FIRPTA WITHHOLDING OF 10% ON PAYMENTS MADE TO YOU PURSUANT TO THE
TENDER OFFER

This Certification must be made by and on behalf of the person who is treated as
the beneficial owner of the tendered Convertible Notes for U.S. federal income
tax purposes (the “Transferor”). If legal title to the tendered Convertible
Notes is held by an entity that is disregarded as an entity separate from its
owner under Treasury Regulation 301.7701-3 (generally an unincorporated entity
wholly owned by one person, a “Disregarded Entity”), the Transferor is the first
owner of the Disregarded Entity that is not a Disregarded Entity.

If legal title to the Convertible Notes is held by a Disregarded Entity, please
provide the name of the Disregarded Entity here:
                                        

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee (buyer) of a U.S. real property interest must
withhold tax if the transferor (seller) is a foreign person. To inform the
transferee (buyer) that withholding of tax is not required upon my disposition
of a U.S. real property interest, the undersigned hereby certifies the
following:

1. The name of the Transferor is:                                 ;

2. Transferor is not a nonresident alien, foreign corporation, foreign
partnership, foreign trust, or foreign estate (as those terms are defined in the
Code and U.S. Treasury regulations);

3. Transferor is not a Disregarded Entity as defined above;

4. Transferor’s Taxpayer Identification Number (SSN for individuals, EIN for all
others) is                                         ; and

5. Transferor’s address (home for individuals, office for all others) is:

 

 

 

 

 

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete. If the
Transferor is an individual, I further declare that I am the Transferor. If the
Transferor is not an individual, I further declare that I have authority to sign
this document on behalf of Transferor.

 

Signature:                                                                      
                   Print Name:                                        
                                             Type (if not
individual):                                                             
Date:                                                                       
                          

 

PLEASE CONTACT YOUR BROKER, DEALER,

COMMERCIAL BANK, TRUST COMPANY OR OTHER

NOMINEE FOR ASSISTANCE COMPLETING THE

INFORMATION REQUESTED BELOW

Amount Tendered (CUSIP No. 707882AA4) $                              DTC
Participant Name:                                                             
DTC Participant Number:                                        
                 

Date: VOI#:                                        
                                   

 

 

 

20



--------------------------------------------------------------------------------

The Depositary for the Offer is:

Global Bondholder Services Corporation

 

By Hand, Overnight Delivery or Mail

(Registered or Certified Mail Recommended):

  

By Facsimile Transmission

(for Eligible Institutions only):

Global Bondholder Services Corporation

65 Broadway, Suite 404

New York, New York 10006

Attention: Corporate Actions

  

Global Bondholder Services Corporation

(212) 430-3775

Attention: Corporate Actions

   Confirm by Telephone:    (212) 430-3774

Any questions or requests for assistance may be directed to the Dealer Manager
or the Information Agent at their respective telephone numbers as set forth
below. Any requests for additional copies of the Offer to Purchase, this Letter
of Transmittal or related documents may be directed to the Information Agent. A
holder may also contact such holder’s broker, dealer, commercial bank, trust
company or other nominee for assistance concerning the Offer.

The Information Agent for the Offer is:

Global Bondholder Services Corporation

65 Broadway, Suite 404

New York, New York 10006

Banks and Brokers, Call Collect:

(212) 430-3774

All Others Call Toll Free:

(866) 470-3900

The Dealer Manager for the Offer is:

J.P. Morgan Securities LLC

383 Madison Avenue, 4th Floor

New York, New York 10179

(800) 261-5767 (toll free)

Attention: Syndicate Desk

 

21



--------------------------------------------------------------------------------

EXHIBIT C-1

Matters to be addressed in the Opinion of Vinson & Elkins LLP

(a) Assuming that the Dealer Manager Agreement has been duly authorized,
executed and delivered by each of the Company and the Dealer Manager, the Dealer
Manager Agreement is a valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
Enforceability Exceptions and except that rights to indemnification and
contribution thereunder may be limited by federal or state securities laws or
public policy relating thereto.

(b) The Schedule TO has been filed in accordance with Rule 13e-4(c)(2) of the
Exchange Act and, as of its date, appeared on its face to be appropriately
responsive in all material respects to the form requirements for tender offer
statements on Schedule TO under the Exchange Act and the rules and regulations
of the Commission thereunder; it being understood, however, that we express no
opinion with respect to Regulation S-T or the financial statements and related
schedules and notes thereto and other financial, accounting and oil, natural gas
or coal reserve information included, or incorporated by reference in, or
omitted from, the Schedule TO. For purposes of this paragraph, we have assumed
that the statements made in the Schedule TO are correct and complete and that
all material terms have been described therein.

(c) Assuming the Offer is conducted in accordance with and in the manner
described in the Offer to Purchase and the related Letter of Transmittal, the
Offer does not result in a violation by the Company of Rule 14e-1 under the
Exchange Act.

(d) The statements set forth in the Offer to Purchase in “Purposes, Effects and
Plans—Certain United States Federal Income Tax Considerations,” insofar as such
statements purport to constitute summaries of matters of U.S. federal income tax
law and regulations or legal conclusions with respect thereto, constitute
accurate summaries of the matters described therein in all material respects.

(e) Assuming that the Company obtains the (i) consent of the lenders holding at
least a majority of the aggregate commitment amount under its existing Credit
Agreement dated November 18, 2009 among Penn Virginia Holding Corp., as
borrower, the Company, as parent, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent in order to permit the Offer and the
transactions contemplated by the Offer Materials and (ii) consent of the holders
of at least a majority of the aggregate outstanding principal amount of the
Company’s existing 10.375% Senior Notes due 2016 in order to permit the Company
to use the proceeds of a new debt financing to finance and purchase Notes
pursuant to the Offer, the Offer, the financing of the Offer, the purchase of
the Notes by the Company pursuant to the Offer, the execution, delivery and
performance by the Company of the Dealer Manager Agreement and the consummation
of the transactions contemplated thereby will not (i) result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or

 

C-1-1



--------------------------------------------------------------------------------

assets of the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, that is filed or incorporated
by reference as an exhibit to (x) the Company’s Annual Report on Form 10-K for
the year ended December 31, 2010 and (y) each current or periodic report filed
by the Company with the United States Securities and Exchange Commission from
the date of filing of such Annual Report to the date hereof; provided, however,
that we express no belief with respect to any breach or violation of any
financial, accounting or similar covenant or provision contained in any
agreement, or (ii) result in the violation of any New York State law or statute
or any judgment, order or regulation of any New York State court or arbitrator
or governmental or regulatory authority (excluding New York State securities
laws or statutes or any judgment, order or regulation thereunder) except, in the
case of clauses (i) and (ii) above, for such breach or violation that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(f) Assuming the Offer is conducted in accordance with and in the manner
described in the Offer to Purchase and the related Letter of Transmittal, no
consent, approval, authorization, order, registration or qualification of or
with any New York State court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
of the Dealer Manager Agreement, the making or consummation of the Offer or the
consummation by the Company of the other transactions contemplated by the Dealer
Manager Agreement or the Offer Materials (except as may be required under New
York State securities laws, as to which we express no opinion).

 

C-1-2



--------------------------------------------------------------------------------

EXHIBIT C-2

Matters to be addressed in the Opinion of Hunton & Williams

(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the Commonwealth of Virginia.

(b) The Company has the corporate power and authority to take, and has taken,
all necessary corporate action to authorize (i) the Offer, (ii) the purchase of
the Notes by the Company pursuant to the Offer and (iii) the execution, delivery
and performance of the Dealer Manager Agreement and the consummation of the
transactions contemplated thereby.

(c) The Dealer Manager Agreement has been duly authorized, executed and
delivered by the Company.

(d) The Offer, the financing of the Offer, the purchase of the Notes by the
Company pursuant to the Offer, the execution, delivery and performance by the
Company of the Dealer Manager Agreement and the consummation of the transactions
contemplated thereby do not and will not (i) result in a violation of any of the
provisions of the articles of incorporation or the bylaws of the Company, each
as amended through the date hereof or (ii) violate any Virginia law, rule or
regulation applicable to the Company, or any order known to us applicable to the
Company of any Virginia court or of any other Virginia governmental body or
instrumentality having jurisdiction over it or any of its property or assets (it
being understood that for the purpose of the opinion in this clause (d), we are
not passing upon compliance with respect to antifraud or similar provisions of
any law, rule or regulation or the securities laws of Commonwealth of Virginia).

(e) No consent, approval, authorization, order, registration, qualification or
other action of, or filing with or notice to, any governmental or regulatory
authority of the Commonwealth of Virginia is required in connection with the
execution, delivery and performance by the Company of the Dealer Manager
Agreement, the making or the consummation of the Offer or the consummation by
the Company of the other transactions contemplated by the Dealer Manager
Agreement or the Offer Materials (except as may be required under the securities
laws of the Commonwealth of Virginia, as to which we express no opinion).

 

C-2-1



--------------------------------------------------------------------------------

ANNEX A

Capitalized terms used but not defined in this Annex A have the meanings
assigned to such terms in the Dealer Manager Agreement to which this Annex A is
attached (the “Agreement”).

The Company agrees to indemnify and hold harmless the Dealer Manager, its
affiliates and its officers, directors, employees, agents of and each other
entity or person, if any, controlling the Dealer Manager or any such other
persons (each an “Indemnified Person”) from and against any and all losses,
claims, damages and liabilities (or actions or proceedings in respect thereof),
joint or several, whether or not in connection with pending or threatened
litigation to which the Dealer Manager (or any other Indemnified Person) may be
a party, in each case as such expenses are incurred or paid, (i) arising out of
or based upon (A) any untrue statement or alleged untrue statement of a material
fact contained in the Offer Materials, or the omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
(B) any breach by the Company of any representation or warranty or failure to
comply with any of the agreements set forth in the Agreement or (C) any
withdrawal, termination, rescission or modification of the Offer, or any failure
by the Company to purchase Notes tendered pursuant to the Offer or
(ii) otherwise arising out of, relating to or in connection with or alleged to
arise out of, relate to or be in connection with the Offer, the transactions
contemplated by the Agreement or the engagement of, and services performed by,
the Dealer Manager under the Agreement, or any claim, litigation, investigation
or proceedings relating to the foregoing (“Proceedings”) regardless of whether
any of such Indemnified Persons is a party thereto, and to reimburse such
Indemnified Persons for any and all expenses (including, without limitation,
reasonable fees and disbursements of counsel and other out of pocket expenses)
as they are incurred in connection with investigating, responding to or
defending any of the foregoing, provided that the indemnification in clause
(ii) above will not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or expenses to the extent that they are finally judicially
determined to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnified Person.

If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or insufficient to hold it harmless, then the Company shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such loss, claim, damage, liability or expense (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and by such Indemnified Person, on the other hand, from the Offer, or
(ii) if the allocation provided by the foregoing clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing clause (i), but also the relative
fault of the Company and of such Indemnified Person in connection with the
statements, actions, or omissions which resulted in such loss, claim, damage,
liability, or expense, as well as any other relevant equitable considerations.
The relative benefits received by the Company and by all Indemnified Persons
shall be deemed to be in the same proportion as (i) the maximum aggregate value
of the consideration proposed to be paid or payable by the Company for the
purchase of Notes pursuant to the Offer, bears to (ii) the aggregate fee paid to
the Dealer Manager pursuant to Section 2(a) hereof. The relative fault of the
Company and of the Indemnified Persons (i) in the case of an untrue or alleged
untrue statement of a material fact or

 

Annex A-1



--------------------------------------------------------------------------------

an omission or alleged omission to state a material fact, shall be determined by
reference to, among other things, whether such statement or omission relates to
information supplied by the Company or by such Indemnified Persons and the
parties’ relative intent, knowledge, access to information, and opportunity to
correct or prevent such statement or omission, and (ii) in the case of any other
action or omission, shall be determined by reference to, among other things,
whether such action or omission was taken or omitted to be taken by the Company
or by such Indemnified Persons and the parties’ relative intent, knowledge,
access to information, and opportunity to prevent such action or omission. The
Company and the Dealer Manager agree that it would not be just and equitable if
contribution pursuant to this Annex A were determined by pro rata allocation or
by any other method of allocation which does not take account of the equitable
considerations referred to in this paragraph. The amount paid or payable by an
Indemnified Person as a result of the losses, claims, damages, liabilities, or
expenses referred to in this paragraph shall be deemed to include, subject to
the limitations set forth above, any reasonable legal or other expenses
reasonably incurred by such Indemnified Person in connection with investigating
or defending any such action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

Promptly after the receipt by an Indemnified Person of notice of the
commencement of any Proceedings, such Indemnified Person will, if a claim is to
be made hereunder against the Company in respect thereof, notify the Company in
writing of the commencement thereof; provided that (i) the failure to so notify
the Company will not relieve it from any liability which it may have hereunder
except to the extent it has been materially prejudiced by such failure and
(ii) the failure to so notify the Company will not relieve it from any liability
which it may have to an Indemnified Person otherwise than on account of this
indemnity agreement. In case any such Proceedings are brought against any
Indemnified Person and it notifies the Company of the commencement thereof, the
Company will be entitled to participate therein and, to the extent that it may
elect by written notice delivered to such Indemnified Person, to assume the
defense thereof, with counsel reasonably satisfactory to such Indemnified
Person, provided that if the defendants in any such Proceedings include both
such Indemnified Person and the Company and such Indemnified Person shall have
concluded that there may be legal defenses available to it which are different
from or additional to those available to the Company, such Indemnified Person
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such Proceedings on behalf of
such Indemnified Person. Upon receipt of notice from the Company to such
Indemnified Person of their election so to assume the defense of such
Proceedings and approval by such Indemnified Person of counsel, the Company
shall not be liable to such Indemnified Person for expenses incurred by such
Indemnified Person in connection with the defense thereof (other than reasonable
costs of investigation) unless (i) such Indemnified Person shall have employed
separate counsel in connection with the assertion of legal defenses in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the Company shall not be liable for the expenses of
more than one separate counsel (in addition to any local counsel), approved by
J.P. Morgan Securities LLC, representing the Indemnified Persons who are parties
to such Proceedings), (ii) the Company shall not have employed counsel
reasonably satisfactory to such Indemnified Person to represent such Indemnified
Person within a reasonable time after notice to the Company of commencement of
the

 

Annex A-2



--------------------------------------------------------------------------------

Proceedings or (iii) the Company has authorized in writing the employment of
counsel for such Indemnified Person.

The Company shall not be liable for any settlement of any Proceedings effected
without its written consent (which consent shall not be unreasonably withheld or
delayed), but if settled with its written consent or if there be a final
judgment for the plaintiff in any such Proceedings, the Company agrees to
indemnify and hold harmless each Indemnified Person from and against any and all
losses, claims, damages, liabilities and expenses by reason of such settlement
or judgment. Notwithstanding the immediately preceding sentence, if at any time
an Indemnified Person shall have requested the Company to reimburse such
Indemnified Person for legal or other expenses in connection with investigating,
responding to or defending any Proceedings as contemplated by this Annex A, the
Company shall be liable for any settlement of any Proceedings effected without
its written consent if (i) such settlement is entered into more than 30 days
after receipt by the Company of such request for reimbursement and (ii) the
Company shall not have reimbursed such Indemnified Person in accordance with
such request prior to the date of such settlement. The Company shall not,
without the prior written consent of an Indemnified Person (which consent shall
not be unreasonably withheld or delayed), effect any settlement of any pending
or threatened Proceedings in respect of which indemnity could have been sought
hereunder by such Indemnified Person unless such settlement (i) includes an
unconditional release of such Indemnified Person in form and substance
reasonably satisfactory to such Indemnified Person from all liability on claims
that are the subject matter of such Proceedings and (ii) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

The indemnity, reimbursement and contribution obligations of the Company under
this Annex A shall be in addition to any liability which the Company may
otherwise have to an Indemnified Person and shall be binding upon and inure to
the benefit of any successors, permitted assigns, heirs and personal
representatives of the Company and any Indemnified Person.

 

Annex A-3